Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

AMONG

A.P. PHARMA, INC.,

TANG CAPITAL PARTNERS, LP,

BAKER BROS. INVESTMENTS II, L.P.,

BAKER BROTHERS LIFE SCIENCES, L.P.,

AND

14159, L.P.

DATED AS OF APRIL 24, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

           Page     1.      Authorization of Securities      1      2.      Sale
and Purchase of the Securities      2      3.      Closing; Payment of Purchase
Price; Use of Proceeds      2      3.1.    Closings      2      3.2.   
Subsequent Closings      2      4.      Representations and Warranties of the
Purchasers; Register of Securities; Restrictions on Transfer      2      4.1.   
Organization      2      4.2.    Validity      3      4.3.    Brokers      3   
  4.4.    Investment Representations and Warranties      3      4.5.    Investor
Questionnaire      3      4.6.    Acquisition for Own Account      3      4.7.
   Ability to Protect Its Own Interests and Bear Economic Risks      3      4.8.
   Accredited Investor      4      4.9.    Access to Information      4     
4.10.    Restricted Securities      4      4.11.    Tax Advisors      4     
4.12.    Communication of Offer      4      4.13.    Short Sales, etc.      5   
  5.      Representations and Warranties by the Company      5      5.1.   
Capitalization      5      5.2.    Due Issuance and Authorization of Capital
Stock      6      5.3.    Organization      7      5.4.    Subsidiaries      7
     5.5.    Consents      7      5.6.    Authorization; Enforcement      7     
5.7.    Valid Issuance of Securities      7      5.8.    No Conflicts      8   
  5.9.    Material Contracts      8      5.10.    Right of First Refusal;
Stockholders Agreement; Voting and Registration Rights      9      5.11.   
Previous Issuances      9      5.12.    No Integrated Offering      9      5.13.
   Financial Statements      9      5.14.    No Undisclosed Material Liabilities
     10      5.15.    Absence of Litigation      10      5.16.    Taxes      10
     5.17.    Employee Matters      11      5.18.    Compliance with Laws     
12      5.19.    Brokers      13      5.20.    Environmental Matters      13   

 

i



--------------------------------------------------------------------------------

         Page       5.21.       Intellectual Property Matters      14       
5.22.       Related-Party Transactions      17        5.23.       Title to
Property and Assets      17        5.24.       Disclosure      17        5.25.
      Absence of Changes      17        5.26.       Illegal Payments      19   
    5.27.       Suppliers and Customers      19        5.28.       Regulatory
Permits      19        5.29.       Insurance      19        5.30.      
Indebtedness      19        5.31.       Ranking of the Notes      20       
5.32.       Investment Company      20        5.33.       Securities and
Exchange Act Requirements      20        5.34.       Accountants      20       
5.35.       Application of Takeover Protections; Exemption under Section 16     
20        5.36.       Stock Options      20    6.     Covenants      21       
6.1.       Best Efforts      21        6.2.       Form D and Blue Sky      21   
    6.3.       Reporting Status      21        6.4.       Use of Proceeds     
21        6.5.       Financial Information      21        6.6.       Listing   
  22        6.7.       Fees      22        6.8.       Pledge of Securities     
22        6.9.       Disclosure of Transactions and Other Material Information
     22        6.10.       Corporate Existence      23        6.11.      
Reservation of Shares      23        6.12.       Conduct of Business      23   
    6.13.       Ranking of the Notes      23        6.14.       Follow-on
Offering      23    7.     Conditions of Parties’ Obligations      23       
7.1.       Conditions of the Purchasers’ Obligations at the Initial Closing and
the Subsequent Closings      23        7.2.       Conditions of the Company’s
Obligations      25    8.     Transfer Restrictions; Restrictive Legend      25
       8.1.       Transfer Restrictions      25        8.2.       Unlegended
Certificates      26    9.     Registration, Transfer and Substitution of
Certificates for Shares      26        9.1.       Stock Register; Ownership of
Securities      26        9.2.       Transfer Agent Instruction      26       
9.3.       Replacement of Certificates      27    10.     Pre-emptive Right of
the Purchasers      27        10.1.       Issuance of Additional Securities     
27        10.2.       Additional Issuance Notices      27   

 

ii



--------------------------------------------------------------------------------

               Page      10.3.    Exercise of Pre-Emptive Rights      27      
10.4.    Sales to Prospective Buyer      28       10.5.    Closing of the
Issuance      28    11.    Registration Rights of Purchasers      28       11.1.
   Mandatory Registration      28       11.2.    Legal Counsel      29      
11.3.    Ineligibility for Form S-3      29       11.4.    Sufficient Number of
Shares Registered      29       11.5.    Effect of Failure to File and Obtain
and Maintain Effectiveness of Registration Statement      29       11.6.   
Related Obligations      30       11.7.    Obligations of the Purchasers      35
      11.8.    Expenses of Registration      36       11.9.    Reports under the
Exchange Act      36       11.10.    Piggyback Rights      37       11.11.   
Assignment of Registration Rights      37       11.12.    Indemnification     
38    12.    Definitions      40    13.    Enforcement      46       13.1.   
Cumulative Remedies      46       13.2.    No Implied Waiver      46    14.   
Confidentiality      46    15.    Miscellaneous      47       15.1.    Waivers
and Amendments      47       15.2.    Notices      47       15.3.   
Indemnification      48       15.4.    No Waivers      48       15.5.   
Successors and Assigns      48       15.6.    Headings      48       15.7.   
Governing Law      48       15.8.    Jurisdiction      48       15.9.    Waiver
of Jury Trial      49       15.10.    Counterparts; Effectiveness      49      
15.11.    Entire Agreement      49       15.12.    Severability      49   

LIST OF EXHIBITS

 

EXHIBIT A    Form of Senior Secured Convertible Notes due 2021 EXHIBIT B    Form
of Security Agreement

 

iii



--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of April 24, 2011 by and among A.P. Pharma, Inc., a Delaware corporation (the
“Company”), Tang Capital Partners, LP, a Delaware limited partnership, Baker
Bros. Investments II, L.P., a Delaware limited partnership, Baker Brothers Life
Sciences, L.P., a Delaware limited partnership and 14159, L.P., a Delaware
limited partnership (each a “Purchaser” and together the “Purchasers”). Certain
terms used and not otherwise defined in the text of this Agreement are defined
in Section 12 hereof.

RECITALS

WHEREAS, the Company and the Purchasers are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and Rule 506 of Regulation D (“Regulation D”) as promulgated by the
United States Securities and Exchange Commission (the “Commission) under the
Securities Act;

WHEREAS the Company has authorized a new series of Senior Secured Convertible
Notes due 2021 (the “Notes”), in the form attached hereto as Exhibit A, which
Notes shall be convertible into the Company’s common stock, $0.01 par value per
share (the “Common Stock”), and, in accordance with the terms of the Notes, the
interest on the Notes may be payable through the addition of the amount of such
Interest to the then outstanding principal (“PIK Interest”);

WHEREAS the Company desires to sell to the Purchasers, and the Purchasers desire
to purchase from the Company, Notes of the Company, all in accordance with the
terms and provisions of this Agreement; and

WHEREAS, the Purchasers have committed to investing a minimum aggregate amount
of $1,500,000 (the “Commitment Amount”) in the transactions as described herein;

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants herein contained, the parties hereto
hereby agree as follows:

1. Authorization of Securities. The Company has authorized the issuance and sale
of Notes, in an aggregate principal amount of up to $4,500,000, without regard
to amounts potentially payable as PIK Interest. Each Note shall be in the form
of Exhibit A attached hereto, shall be duly executed by the Company and shall be
dated as of the date of the applicable Closing (as defined in Section 3.1). The
Notes will be senior in right of payment to any future indebtedness, and secured
by substantially all of the assets of the Company pursuant to the Security
Agreement, in the form of Exhibit B hereto (the “Security Agreement”), which
shall be duly executed by the Company and the Purchasers as of the date hereof.
The shares of Common Stock into which the Notes are convertible are sometimes
referred to herein as the “Conversion Shares”, and the Notes (including any PIK
Interest that may be paid thereon) and the Conversion Shares are sometimes
referred to herein collectively as the “Securities.”



--------------------------------------------------------------------------------

2. Sale and Purchase of the Securities. Upon the terms and subject to the
conditions herein contained, the Company agrees to sell to each Purchaser, and
each Purchaser agrees to purchase from the Company, at the Initial Closing (as
defined in Section 3.1) that amount of face value of Notes as set forth on
Schedule I attached hereto for a corresponding purchase price to be paid in
cash, resulting in aggregate proceeds of $1,500,000 (the “Note Purchase Price”).

3. Closing; Payment of Purchase Price; Use of Proceeds.

3.1. Closings.

(a) The initial closing (the “Initial Closing”), with respect to the transaction
contemplated in Section 2 hereof, shall take place at the offices of Ropes &
Gray LLP, Three Embarcadero Center, San Francisco, California on April 29, 2011,
or at such other time and place as the Company and Purchasers may agree,
including remotely via the exchange of documents and signatures (the “Initial
Closing Date”). If the Initial Closing Date does not occur within seven business
days from the date hereof, a majority in interest of the Purchasers, in their
sole discretion, may terminate this Agreement.

(b) The term “Closing” shall refer to the Initial Closing and each Subsequent
Closing (as defined in Section 3.2), to the extent there is a Subsequent
Closing. At the Initial Closing, the Company shall issue to each Purchaser a
Note representing the principal amount which such Purchaser is purchasing at the
Closing, in the name of such Purchaser, against delivery to the Company by that
Purchaser of a wire transfer in the amount of the Note Purchase Price therefor.

3.2. Subsequent Closings. At any time and from time to time from and after the
Initial Closing, each Purchaser may elect to purchase up to its Pro Rata
Interest in an additional $3,000,000 aggregate principal amount of Notes
(“Additional Notes”) at a price equal to such additional principal amount;
provided, the right to purchase Additional Notes shall expire upon the second
anniversary of the Initial Closing Date. A Purchaser electing to purchase
Additional Notes shall provide at least two (2) days’ notice to the Company of
such election, with each such closing (each a “Subsequent Closing”) to occur at
the offices of Ropes & Gray LLP, Three Embarcadero Center, San Francisco,
California, on the date and time elected by such Purchaser or at such other time
and place as the Company and Purchasers may agree, including remotely via the
exchange of documents and signatures (each a “Subsequent Closing Date” and
together with the Initial Closing Date, each a “Closing Date”). At each
Subsequent Closing, the Company shall provide a certification that the
conditions set forth in Section 7.1 continue to be satisfied with respect to the
Additional Notes to be purchased in such Closing.

4. Representations and Warranties of the Purchasers; Register of Securities;
Restrictions on Transfer. Each Purchaser, severally but not jointly, represents
and warrants to the Company that the statements contained in this Section 4 are
true and complete as of the date of this Agreement and will be true and complete
as of the date of each Closing:

4.1. Organization. The Purchaser represents that the Purchaser is duly formed,
validly existing and in good standing under the laws of Delaware, has not been
organized, reorganized or recapitalized specifically for the purpose of
investing in the Company and has all

 

2



--------------------------------------------------------------------------------

partnership power and authority to enter into this Agreement and the other
Transaction Documents and instruments referred to herein to which it is a party
and to consummate the transactions contemplated hereby and thereby.

4.2. Validity. The execution, delivery and performance of this Agreement, and
the other Transaction Documents and instruments referred to herein, in each case
to which the Purchaser is a party, and the consummation by the Purchaser of the
transactions contemplated hereby and thereby, have been duly authorized by all
necessary action on the part of the Purchaser. This Agreement has been duly
executed and delivered by the Purchaser, and the other Transaction Documents and
instruments referred to herein to which it is a party will be duly executed and
delivered by the Purchaser, and each such agreement and instrument constitutes
or will constitute a valid and binding obligation of the Purchaser, enforceable
against it in accordance with its terms, except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, and
any other laws of general application affecting enforcement of creditors’ rights
generally, and as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.

4.3. Brokers. There is no broker, investment banker, financial advisor, finder
or other Person which has been retained by or is authorized to act on behalf of
the Purchaser who might be entitled to any fee or commission for which the
Company will be liable in connection with the execution of this Agreement and
the consummation of the transactions contemplated hereby.

4.4. Investment Representations and Warranties. The Purchaser understands and
agrees that the offering and sale of the Securities has not been registered
under the Securities Act or any applicable state securities laws and is being
made in reliance upon federal and state exemptions for transactions not
involving a public offering which depend upon, among other things, the bona fide
nature of the investment intent and the accuracy of the Purchaser’s
representations as expressed herein.

4.5. Investor Questionnaire. In connection with the filing of a Registration
Statement, the Company may require the Purchaser to furnish to the Company such
information regarding the Purchaser and the Registrable Securities, as the
Company may reasonably request in writing and as shall reasonably be required in
connection with the filing of the Registration Statement. At least five
(5) Business Days prior to the first anticipated filing date of such
Registration Statement, the Company shall notify the Purchaser of the
information the Company requests from the Purchaser.

4.6. Acquisition for Own Account. The Purchaser is acquiring the Securities for
its own account for investment and not with a view toward distribution in a
manner which would violate the Securities Act or any applicable state securities
laws.

4.7. Ability to Protect Its Own Interests and Bear Economic Risks. The
Purchaser, by reason of the business and financial experience of its management,
has the capacity to protect its own interests in connection with the
transactions contemplated by this Agreement and the other Transaction Documents
and is capable of evaluating the merits and risks of the investment in the
Securities. The Purchaser is able to bear the economic risk of an

 

3



--------------------------------------------------------------------------------

investment in the Securities and is able to sustain a loss of all of its
investment in the Securities without economic hardship, if such a loss should
occur.

4.8. Accredited Investor. The Purchaser is an “accredited investor” as that term
is defined in Regulation D promulgated under the Securities Act.

4.9. Access to Information. The Purchaser has been given access to all Company
documents, records, and other information, and has had adequate opportunity to
ask questions of, and receive answers from, the Company’s officers, employees,
agents, accountants, and representatives concerning the Company’s business,
operations, financial condition, assets, liabilities, and all other matters
relevant to its investment in the Securities. The foregoing, however, does not
limit or modify the representations and warranties made by the Company pursuant
to Section 5 of this Agreement or the right of the Purchaser to rely thereon.

4.10. Restricted Securities.

(a) The Purchaser understands that the Securities will be characterized as
“restricted securities” under the federal securities laws inasmuch as they are
being acquired from the Company in a private placement under Section 4(2) of the
Securities Act and that under such laws and applicable regulations such
Securities may be resold without registration under the Securities Act only in
certain limited circumstances.

(b) The Purchaser acknowledges that the Securities must be held indefinitely
unless subsequently registered under the Securities Act and under applicable
state securities laws or an exemption from such registration is available. The
Purchaser understands that the Company is under no obligation to register the
Securities, except as provided in the Transaction Documents.

(c) The Purchaser is aware of the provisions of Rule 144 under the Securities
Act which permit limited resale of securities purchased in a private placement.

4.11. Tax Advisors. The Purchaser has had the opportunity to review with the
Purchaser’s own tax advisors the federal, state and local tax consequences of
this investment, where applicable, and the transactions contemplated by this
Agreement. The Purchaser is relying solely on the Purchaser’s own determination
as to tax consequences or the advice of such tax advisors and not on any
statements or representations of the Company or any of its agents and
understands that the Purchaser (and not the Company) shall be responsible for
the Purchaser’s own tax liability that may arise as a result of this investment
or the transactions contemplated by this Agreement.

4.12. Communication of Offer. The offer to sell the Securities was directly
communicated to the Purchaser by the Company. At no time was the Purchaser
presented with or solicited by any leaflet, advertisement, article, notice or
other communication published in any newspaper, magazine, or similar media or
broadcast over television or radio, or any other form of general advertising, or
solicited or invited to attend a promotional meeting or any seminar or meeting
by any general solicitation or general advertising.

 

4



--------------------------------------------------------------------------------

4.13. Short Sales, etc. Purchaser represents, warrants and covenants to the
Company that Purchaser has not, either directly or indirectly through an
affiliate, agent or representative of the Company, engaged in any transaction in
the securities of the Company during the thirty (30) days prior to the date
hereof, except as set forth in filings made with the Commission pursuant to
Section 16 of the Exchange Act. Purchaser represents and warrants to and
covenants with the Company that Purchaser has not, during the thirty (30) days
prior to the date hereof, engaged and will not engage in any short sales of the
Company’s Common Stock prior to the effectiveness of the Registration Statement
(either directly or indirectly through an affiliate, agent or representative).

5. Representations and Warranties by the Company. Except as disclosed by the
Company in a written Disclosure Schedule provided by the Company to the
Purchasers dated the date hereof (the “Disclosure Schedule”), the Company
represents and warrants to the Purchasers that the statements contained in this
Section 5 are true and complete as of the date of this Agreement and will be
true and complete as of the date of the Initial Closing and the Subsequent
Closings, as the case may be. The Disclosure Schedule shall be arranged in
sections corresponding to the numbered and lettered sections and subsections
contained in this Section 5, and the disclosures in any section or subsection of
the Disclosure Schedule shall qualify other sections and subsections in this
Section 5 only to the extent it is clear from a reasonable reading of the
disclosure that such disclosure is applicable to such other sections and
subsections.

5.1. Capitalization.

(a) As of the date hereof, without giving effect to any of the Closings, the
authorized capital stock of the Company consists of 100,000,000 shares of Common
Stock, par value $0.01 per share, and 2,500,000 shares of preferred stock, par
value $0.01 per share (“Preferred Stock”). As of the date hereof, there are
40,064,194 shares of Common Stock issued and outstanding and no shares of
Preferred Stock issued and outstanding. The Company has reserved 109,158 shares
of Common Stock for issuance to employees of the Company pursuant to its 1997
Employee Stock Purchase Plan (the “ESPP”). The Company has reserved 3,944,597
shares of Common Stock for issuance to employees, officers, directors and
consultants of the Company pursuant to its 2007 Equity Incentive Plan, as
amended and in effect, duly adopted by the Board of Directors of the Company
(the “Board of Directors”) and approved by the stockholders of the Company
(“2007 Equity Incentive Plan”). Of such reserved shares of Common Stock for the
2007 Equity Incentive Plan, options to purchase 1,898,305 shares of Common Stock
have been granted and are currently outstanding, 1,013,805 shares of Common
Stock have been granted as restricted stock awards and are currently outstanding
and 2,046,292 shares of Common Stock remain available for issuance to employees,
officers, directors and consultants pursuant to the 2007 Equity Incentive Plan.
The Company has reserved 325,533 shares of Common Stock for issuance to
employees, officers, directors and consultants of the Company pursuant to its
2002 Stock Incentive Plan, as amended and in effect, duly adopted by the Board
of Directors and approved by the stockholders of the Company (“2002 Stock
Incentive Plan”). Of such reserved shares of Common Stock for the 2002 Stock
Incentive Plan, options to purchase 246,742 shares of Common Stock have been
granted, 163,496 shares of Common Stock have been granted as restricted stock
awards and are currently outstanding and 78,791 shares of Common Stock remain

 

5



--------------------------------------------------------------------------------

available for issuance to employees, officers, directors and consultants
pursuant to the 2002 Stock Incentive Plan. The Company has reserved 1,028,958
shares of Common Stock for issuance to employees, officers, directors and
consultants of the Company pursuant to its Non-Qualified Stock Plan, as amended
and in effect, duly adopted by the Board of Directors and approved by the
stockholders of the Company (the “Non-Qualified Stock Plan”). Of such reserved
shares of Common Stock for the Non-Qualified Stock Plan, options to purchase
1,028,958 shares of Common Stock have been granted, 0 shares of Common Stock
have been granted as restricted stock awards and are currently outstanding and 0
shares of Common Stock remain available for issuance to prospective employees
and non-executive employees and consultants pursuant to the Non-Qualified Stock
Plan. The Company has reserved 200,000 shares of Preferred Stock for issuance
upon the exercise of the rights pursuant to the Preferred Shareholders Rights
Agreement, as amended and in effect, duly adopted by the Board of Directors and
approved by the Company stockholders (the “Preferred Shareholders Rights
Agreement”). The Company has no other shares of capital stock authorized, issued
or outstanding. A capitalization table presenting the capitalization of the
Company as of the date hereof, without giving effect to any of the Closings, is
set forth on Schedule 5.1(a) hereto. At each Subsequent Closing, if any, the
Company shall provide an updated capitalization table representing the
capitalization of the Company on such date thereof.

(b) As of the date hereof, after giving effect to the Initial Closing and the
Subsequent Closings, if any, except as may be granted by this Agreement and the
other Transaction Documents, (i) other than as set forth in Schedule 5.1(b),
there are no outstanding options, warrants, scrip, rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities or rights
convertible into or exercisable or exchangeable for, any shares of capital stock
of the Company, or arrangements by which the Company is or may become bound to
issue additional shares of capital stock, nor are any such issuances or
arrangements contemplated other than pursuant to the ESPP, 2007 Equity Incentive
Plan, 2002 Stock Incentive Plan, the Non-Qualified Stock Plan and the Preferred
Shareholders Rights Agreement; (ii) other than as set forth in Schedule 5.1(b),
there are no agreements or arrangements under which the Company is or may become
obligated to register the sale of any of its securities under the Securities
Act; (iii) the Company has no obligation (contingent or otherwise) to purchase,
redeem or otherwise acquire any of its equity securities or any interests
therein or to pay any dividend or make any distribution in respect thereof,
except as required by the Charter Documents; and (iv) except for 109,158 shares
of Common Stock reserved for issuance under the ESPP, 3,944,597 shares of Common
Stock reserved under the 2007 Equity Incentive Plan, 325,533 shares of Common
Stock reserved under the 2002 Stock Incentive Plan, 1,028,958 shares of Common
Stock reserved under the Non-Qualified Stock Plan and 200,000 shares of
Preferred Stock reserved under the Preferred Shareholder Rights Agreement as set
forth in Schedule 5.1(b) hereto, the Company has not reserved any shares of
capital stock for issuance pursuant to any stock option plan or similar
arrangement.

5.2. Due Issuance and Authorization of Capital Stock. All of the outstanding
shares of capital stock of the Company have been validly issued and are fully
paid and non-assessable. The issuance of the Conversion Shares to the Purchasers
pursuant to the terms hereof

 

6



--------------------------------------------------------------------------------

upon conversion of the Notes will vest in the holders thereof legal and valid
title to such Conversion Shares, free and clear of any lien, claim, judgment,
charge, mortgage, security interest, pledge, escrow, equity or other encumbrance
other than restrictions pursuant to any applicable state or federal securities
laws (collectively, “Encumbrances”).

5.3. Organization. The Company (a) is duly incorporated or otherwise organized,
validly existing and in good standing under the laws of the jurisdiction of its
formation, (b) is duly qualified to do business as a foreign entity and is in
good standing in each jurisdiction where the nature of the property owned or
leased by it or the nature of the business conducted by it makes such
qualification necessary, except where the failure to be so qualified would not
have a Material Adverse Effect, and (c) has all requisite corporate power and
authority to own or lease and operate its assets and carry on its business as
presently being conducted.

5.4. Subsidiaries. There are no direct or indirect Subsidiaries of the Company.

5.5. Consents. Except as set forth on Schedule 5.5, neither the execution,
delivery or performance of this Agreement or the other Transaction Documents by
the Company, nor the consummation by it of the obligations and transactions
contemplated hereby or thereby (including, without limitation, the issuance, the
reservation for issuance and the delivery of the Securities) requires any
consent of, authorization by, exemption from, filing with or notice to any
Governmental Entity or any other Person, other than filings required under
applicable U.S. federal and state securities laws or filings with applicable
Governmental Entities to perfect the security interests created by the Security
Agreement.

5.6. Authorization; Enforcement. The Company has all requisite corporate power
and has taken all necessary corporate action required for the due authorization,
execution, delivery and performance by the Company of this Agreement and the
other Transaction Documents and the consummation of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Securities and the provision to the Purchaser of the rights contemplated by
the Transaction Documents) and no action on the part of the stockholders of the
Company is required, except for the actions required pursuant to Section 6.11.
The execution, delivery and performance by the Company of each of the
Transaction Documents and the consummation by the Company of the transactions
contemplated hereby and thereby, have been duly authorized by all necessary
corporate action on the part of the Company, except for the stockholder
approvals required in connection with the matters set forth in Section 6.11.
This Agreement has been duly executed and delivered by the Company, and the
other Transaction Documents and instruments referred to herein to which it is a
party will be duly executed and delivered by the Company, and each such
agreement constitutes or will constitute a legal, valid and binding obligation
of the Company enforceable against it in accordance with its terms, except to
the extent that enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, and any other laws of general
application affecting enforcement of creditors’ rights generally, and as limited
by laws relating to the availability of specific performance, injunctive relief,
or other equitable remedies.

5.7. Valid Issuance of Securities. The Notes, when issued, sold and delivered in
accordance with the terms and for the consideration set forth in this Agreement,
at each Closing, will be duly authorized and a sufficient number of authorized
but unissued shares of

 

7



--------------------------------------------------------------------------------

Common Stock (which may be unissued or issued but held by the Company as
treasury shares) will have been, upon obtaining stockholder approval as
contemplated by Section 6.11, reserved for issuance upon conversion of the
Notes, and upon such conversion in accordance with the terms of this Agreement
and the Notes, the Conversion Shares will be duly authorized, validly issued,
fully paid and non-assessable, and free from all taxes and Encumbrances, and
will not be subject to preemptive rights or other similar rights of stockholders
of the Company, except as set forth herein.

5.8. No Conflicts. Except as set forth on Schedule 5.8 or as specifically
contemplated herein, the execution, delivery and performance of each of the
Transaction Documents and the consummation of the transactions contemplated
hereby and thereby (including, without limitation, the issuance and reservation
for issuance, as applicable, of the Securities) will not (a) result in a
violation of the certificate of incorporation, as amended, and the by-laws of
the Company (the “Charter Documents”), (b) conflict with or result in the breach
of the terms, conditions or provisions of or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
give rise to any right of termination, acceleration or cancellation under, any
material agreement, lease, mortgage, license, indenture, instrument or other
contract to which the Company is a party, (c) result in a violation of any law,
rule, regulation, order, judgment or decree (including, without limitation, U.S.
federal and state securities laws and regulations) applicable to the Company or
by which any property or asset of the Company is bound or affected, (d) result
in a material violation of any rule or regulation of FINRA or its Trading
Markets, or (e) result in the creation of any Encumbrance upon any of the
Company’s assets. Except as set forth on Schedule 5.8, the Company is not in
violation of its Charter Documents, and the Company is not in default (and no
event has occurred which, with notice or lapse of time or both, would cause the
Company to be in default) under, nor has there occurred any event giving others
(with notice or lapse of time or both) any rights of termination, amendment,
acceleration or cancellation of, any material agreement, indenture or instrument
to which the Company is a party. The business of the Company is not being
conducted in violation of any law, ordinance or regulation of any Governmental
Entity, except where the violation would not result in a Material Adverse
Effect.

5.9. Material Contracts. Each Material Contract is the legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except to the extent that enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, and
any other laws of general application affecting enforcement of creditors’ rights
generally, and as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies. Except as set forth
on Schedule 5.9, the Company is in compliance with all material terms of the
Material Contracts, and there has not occurred any breach, violation or default
or any event that, with the lapse of time, the giving of notice or the election
of any Person, or any combination thereof, would constitute a breach, violation
or default by the Company under any such Material Contract or, to the knowledge
of the Company, by any other Person to any such contract except where such
breach, violation or default would not have a Material Adverse Effect. To the
knowledge of the Company, it has not been notified that any party to any
Material Contract intends to cancel, terminate, not renew or exercise an option
under any Material Contract, whether in connection with the transactions
contemplated hereby or otherwise.

 

8



--------------------------------------------------------------------------------

5.10. Right of First Refusal; Stockholders Agreement; Voting and Registration
Rights. Except as provided in this Agreement or the other Transaction Documents,
or as otherwise set forth in Schedule 5.10, no party has any right of first
refusal, right of first offer, right of co-sale, preemptive right or other
similar right or any registration right regarding the securities of the Company.
Except pursuant to any agreement listed on Schedule 5.10, there are no
provisions of the Charter Documents, and no Material Contracts, other than this
Agreement or the other Transaction Documents, which (a) may affect or restrict
the voting rights of the Purchaser with respect to the Securities in its
capacity as a stockholder of the Company, (b) restrict the ability of the
Purchaser, or any successor thereto or assignee or transferee thereof, to
transfer the Securities, (c) would adversely affect the Company’s or the
Purchaser’s right or ability to consummate the transactions contemplated by this
Agreement or comply with the terms of the other Transaction Documents and the
transactions contemplated hereby or thereby, (d) require the vote of more than a
majority of the Company’s issued and outstanding Common Stock, voting together
as a single class, to take or prevent any corporate action, other than those
matters requiring a different vote under Delaware law, or (e) entitle any party
to nominate or elect any director of the Company or require any of the Company’s
stockholders to vote for any such nominee or other person as a director of the
Company in each case.

5.11. Previous Issuances. All shares of capital stock and other securities
previously issued by the Company have been issued in transactions registered
under or exempt from the registration requirements under the Securities Act and
all applicable state securities or “blue sky” laws, and in compliance with all
applicable corporate laws. The Company has not violated the Securities Act or
any applicable state securities or “blue sky” laws in connection with the
previous issuance of any shares of capital stock or other securities.

5.12. No Integrated Offering. Neither the Company, nor any of its Affiliates or
any other Person acting on the Company’s behalf, has directly or indirectly
engaged in any form of general solicitation or general advertising with respect
to the Securities, nor have any of such Persons made any offers or sales of any
security of the Company or its Affiliates or solicited any offers to buy any
security of the Company or its Affiliates under circumstances that would require
registration of the Securities under the Securities Act or any other securities
laws or cause this offering of Securities to be integrated with any prior
offering of securities of the Company for purposes of the Securities Act or any
applicable stockholder approval provisions of any Trading Market on which any
securities of the Company are listed or designated.

5.13. Financial Statements.

(a) Except as set forth in Schedule 5.13, the Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, since January 1, 2010 (the foregoing materials,
including the exhibits thereto and documents incorporated by reference therein,
being collectively referred to herein as the “SEC Reports”) on a timely basis or
has received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. As of their respective
dates, the SEC Reports complied as to form in all material respects with the
requirements of the Securities Act and the Exchange Act, as applicable, and none
of the SEC Reports, when filed, contained any

 

9



--------------------------------------------------------------------------------

untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. All
agreements to which the Company is a party or to which the property or assets of
the Company are subject, which are required to be described in or filed as
exhibits to an SEC Report, have been so described or filed.

(b) The financial statements of the Company included in the SEC Reports comply
in all material respects with applicable accounting requirements and the rules
and regulations of the Commission with respect thereto as in effect at the time
of filing. Such financial statements have been prepared in accordance with GAAP,
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present the financial position of the
Company as of and for the dates thereof and the results of operations and cash
flows for the periods then ended, subject, in the case of unaudited statements,
to normal, immaterial, year-end audit adjustments.

5.14. No Undisclosed Material Liabilities. There are no liabilities of the
Company of any kind whatsoever, whether interest-bearing indebtedness, or
liabilities accrued, contingent, absolute, determined, determinable or
otherwise, other than liabilities:

(a) reflected in the financial statements (including the footnotes thereto)
included in the SEC Reports;

(b) disclosed on Schedule 5.14 hereto; or

(c) created under, or incurred in connection with, this Agreement or the other
Transaction Documents.

5.15. Absence of Litigation. There is no claim, action, suit, arbitration,
investigation or other proceeding pending against, or to the knowledge of the
Company, threatened against or affecting, the Company or any of its properties
or, to the knowledge of the Company, any of its respective officers or directors
before any Governmental Entity, except as disclosed on Schedule 5.15 hereto.

5.16. Taxes. Except as set forth on Schedule 5.16, the Company has properly
filed all federal, foreign, state, local, and other tax returns and reports
which are required to be filed by it, which returns and reports were properly
completed and are true and correct in all material respects, and all taxes,
interest, and penalties due and owing have been timely paid. There are no
outstanding waivers or extensions of time with respect to the assessment or
audit of any tax or tax return of the Company, or claims now pending or matters
under discussion between the Company and any taxing authority in respect of any
tax of the Company. The Company has no material uncertain tax positions pursuant
to FASB Interpretation 48 (FIN 48), Accounting for Uncertainty in Income Taxes.

 

10



--------------------------------------------------------------------------------

5.17. Employee Matters.

(a) The Company has listed any “employee benefit plan” subject to the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), that it maintains
for employees on Schedule 5.17(a).

(b) Except as set forth on Schedule 5.17(b), (i) no director or officer or other
employee of the Company will become entitled to any retirement, severance,
change of control, or similar benefit or enhanced or accelerated benefit
(including any acceleration of vesting) or lapse of repurchase rights or
obligations with respect to any employee benefit plan subject to ERISA or other
benefit under any compensation plan or arrangement of the Company (each, an
“Employee Benefit Plan”) as a result of the transactions contemplated in this
Agreement; and (ii) no payment made or to be made to any current or former
employee or director of the Company, by reason of the transactions contemplated
hereby (whether alone or in connection with any other event, including, but not
limited to, the consummation of a change of control or a termination of
employment) will constitute an “excess parachute payment” within the meaning of
Section 280G of the Code.

(c) No executive officer, to the knowledge of the Company, is, or is now
reasonably expected to be, in violation of any term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant with the Company, and, to the knowledge of the Company, the continued
employment of each such executive officer does not subject the Company to any
material liability with respect to any of the foregoing matters.

(d) The Company is in compliance with all applicable federal, state, local and
foreign statutes, laws (including, without limitation, common law), judicial
decisions, regulations, ordinances, rules, judgments, orders and codes
respecting employment, employment practices, labor, terms and conditions of
employment and wages and hours, except where the failure to comply would not
have a Material Adverse Effect, and no work stoppage or labor strike against the
Company is pending or, to its knowledge, threatened, nor is the Company involved
in or, to its knowledge, threatened with any labor dispute, grievance or
litigation relating to labor matters involving any current or former employees
of the Company or independent contractors. There are no suits, actions,
disputes, claims (other than routine claims for benefits), investigations or
audits pending or, to the knowledge of the Company, threatened in connection
with any Employee Benefit Plan, but excluding any of the foregoing which would
not have a Material Adverse Effect. Each Employee Benefit Plan subject to the
Patient Protection and Affordable Care Act, as modified by the Health Care and
Education Reconciliation Act, and related regulations, has been operated in
compliance therewith and is a “grandfathered health plan” as defined therein.

(e) Except as set forth on Schedule 5.17(e), no Key Employee of the Company has
advised the Company (orally or in writing) that he or she intends to

 

11



--------------------------------------------------------------------------------

terminate employment with the Company, nor does the Company have a present
intention to terminate the employment of any officer or Key Employee.

5.18. Compliance with Laws.

(a) The Company has been and is in material compliance with the terms of, all
franchises, permits, licenses and other rights and privileges necessary to
conduct the Company’s present and proposed business and is in compliance with
and has not violated, in any material respect, (i) any judgments, orders,
decrees, injunctions or writs applicable to the Company, or (ii) any applicable
provisions of any laws, statutes, ordinances, rules or regulations applicable to
the conduct of the Company’s business, including the ownership, testing,
development, manufacture, packaging, processing, use, distribution, marketing,
labeling, promotion, sale, offer for sale, storage, import, export or disposal
of any drug or drug candidate under development, manufactured or distributed by
the Company (collectively, “Applicable Laws”).

(b) Except as set forth on Schedule 5.18, each of the Company and its
subsidiaries:

 

  (i) has not received any FDA Form 483, notice of adverse finding, warning
letter, untitled letter or other correspondence or notice from the U.S. Food and
Drug Administration (the “FDA”) or any other federal, state, local or foreign
governmental or regulatory authority alleging or asserting material
noncompliance with any Applicable Laws or any licenses, certificates, approvals,
clearances, authorizations, permits and supplements or amendments thereto
required by any such Applicable Laws (“Authorizations”);

 

  (ii) possesses all material Authorizations and such Authorizations are valid
and in full force and effect and the Company is not in material violation of any
term of any such Authorizations;

 

  (iii) has not received notice of any claim, action, suit, proceeding, hearing,
enforcement, investigation, arbitration or other action from the FDA or any
other federal, state, local or foreign governmental or regulatory authority or
third party alleging that any product operation or activity is in material
violation of any Applicable Laws or Authorizations and has no knowledge that the
FDA or any other federal, state, local or foreign governmental or regulatory
authority or third party is considering any such claim, litigation, arbitration,
action, suit, investigation or proceeding;

 

  (iv)

has not received notice that the FDA or any other federal, state, local or
foreign governmental or regulatory authority has taken, is taking or intends to
take action to limit, suspend, modify or revoke any material Authorizations and
has no knowledge that the FDA or

 

12



--------------------------------------------------------------------------------

 

any other federal, state, local or foreign governmental or regulatory authority
is considering such action;

 

  (v) has filed, obtained, maintained or submitted all material reports,
documents, forms, notices, applications, records, claims, submissions and
supplements or amendments as required by any Applicable Laws or Authorizations
and that all such reports, documents, forms, notices, applications, records,
claims, submissions and supplements or amendments were materially complete and
correct on the date filed (or were corrected or supplemented by a subsequent
submission); and

 

  (vi) has not, either voluntarily or involuntarily, initiated, conducted, or
issued or caused to be initiated, conducted or issued, any recall, market
withdrawal or replacement, safety alert, “dear doctor” letter, or other notice
or action relating to the alleged lack of safety or efficacy of any product or
any alleged product defect or violation and, to the Company’s knowledge, no
third party has initiated, conducted or intends to initiate any such notice or
action.

(c) The studies, tests and preclinical and clinical trials conducted by or on
behalf of the Company or any of its subsidiaries were and, if still pending, are
being conducted in accordance with experimental protocols, procedures and
controls pursuant to accepted professional scientific standards and all
Applicable Laws and Authorizations, including, without limitation, the Federal
Food, Drug and Cosmetic Act and the rules and regulations promulgated thereunder
(collectively, “FFDCA”); the descriptions of the results of such studies, tests
and trials contained in the SEC Reports are accurate and complete and fairly
present the data derived from such studies, tests and trials; the Company is not
aware of any studies, tests or trials, the results of which the Company believes
reasonably call into question the study, test, or trial results described or
referred to in the SEC Reports when viewed in the context in which such results
are described and the clinical state of development; and, since January 1, 2008,
the Company has not received any notices or correspondence from the FDA or any
other federal, state, local or foreign governmental or regulatory authority
requiring the termination, suspension or material modification of any studies,
tests or preclinical or clinical trials conducted by or on behalf of the
Company.

5.19. Brokers. There is no investment banker, broker, finder, financial advisor
or other Person which has been retained by or is authorized to act on behalf of
the Company who might be entitled to any fee or commission in connection with
the transactions contemplated by this Agreement.

5.20. Environmental Matters.

(a) (i) (i) No written notice, notification, demand, request for information,
citation, summons, complaint or order has been received by, and no
investigation, action, claim, suit, proceeding or review is pending or, to the
knowledge of

 

13



--------------------------------------------------------------------------------

the Company, threatened by any Person against the Company and no penalty has
been assessed against the Company with respect to any matters relating to or
arising out of any Environmental Law; (ii) the Company is in compliance with all
Environmental Laws except where the failure to comply would not have a Material
Adverse Effect; and (iii) to the knowledge of the Company there are no
liabilities of or relating to the Company relating to or arising out of any
Environmental Law except such as would not have a Material Adverse Effect, and,
to the knowledge of the Company, there is no existing condition, situation or
set of circumstances which could reasonably be expected to result in such a
liability.

(b) For purposes of this Agreement, the term “Environmental Laws” means federal,
state, local and foreign statutes, laws, judicial decisions, regulations,
ordinances, rules, judgments, orders, codes, injunctions, permits and
governmental agreements relating to human health and the environment, including,
but not limited to, Hazardous Materials; and the term “Hazardous Material” means
all substances or materials regulated as hazardous, toxic, explosive, dangerous,
flammable or radioactive under any Environmental Law including, but not limited
to: (i) petroleum, asbestos, or polychlorinated biphenyls and (ii) in the United
States, all substances defined as Hazardous Substances, Oils, Pollutants or
Contaminants in the National Oil and Hazardous Substances Pollution Contingency
Plan.

5.21. Intellectual Property Matters.

(a) “Intellectual Property” means any and all of the following arising under the
laws of the United States, any other jurisdiction or any treaty regime: (i) all
inventions (whether patentable or unpatentable and whether or not reduced to
practice), all improvements thereon, and all patents, patent applications and
patent disclosures, together with all reissuances, continuations,
continuations-in-part, revisions, extensions and reexaminations thereof,
(ii) all trademarks, service marks, trade dress, logos, trade names and
corporate names, together with all translations, adaptations, derivations and
combinations thereof and including all goodwill associated therewith, and all
applications, registrations and renewals in connection therewith, (iii) all
copyrightable works, all copyrights and all applications, registrations and
renewals in connection therewith, (iv) all trade secrets and confidential
business information (including, without limitation, ideas, research and
development, know-how, formulas, compositions, manufacturing and production
processes and techniques, technical data, designs, drawings, specifications,
customer and supplier lists, pricing and cost information and business and
marketing plans and proposals), (v) all computer software (including, without
limitation, data and related documentation and except for any commercial
“shrink-wrapped” software) and source codes (other than open source codes),
(vi) all other proprietary rights, (vii) all copies and tangible embodiments of
the foregoing (in whatever form or medium) and (viii) all licenses or agreements
in connection with the foregoing. “Company Intellectual Property” means all
Intellectual Property which is used in connection with, and is material to, the
business of the Company and all Intellectual Property owned by the Company,
provided that any Intellectual Property that is licensed by the Company shall be
included within the meaning of Company

 

14



--------------------------------------------------------------------------------

Intellectual Property only within the scope of use by the Company or in
connection with the Company’s business.

(b) Except as set forth on Schedule 5.21(b), with respect to each item of
Company Intellectual Property that is material to the Company’s business:

 

  (i) The Company possesses all rights, titles and interests in and to the item
if owned by the Company, as applicable, free and clear of any Encumbrance,
license or other restriction, and possesses all rights necessary in the case of
a licensed item to use such item in the manner in which it presently uses the
item or reasonably contemplates using such item, and the Company has taken or
caused to be taken reasonable and prudent steps to protect its rights in and to,
and the validity and enforceability of, the item owned by the Company;

 

  (ii) the item if owned by the Company is not, and if licensed, to the
knowledge of the Company is not, subject to any outstanding injunction,
judgment, order, decree, ruling or charge naming the Company;

 

  (iii) no action, suit, proceeding, hearing, investigation, charge, complaint,
claim or demand is pending or, to the knowledge of the Company, has been or is
being threatened which challenges the legality, validity, enforceability, use or
ownership of the item;

 

  (iv) to the knowledge of the Company, the item if owned by the Company does
not infringe upon any valid and enforceable Intellectual Property right or other
right of any third party;

 

  (v) to the knowledge of the Company, no third party has infringed upon or
misappropriated the Company’s intellectual property rights in the item;

 

  (vi) the Company is not party to any option, license, sublicense or agreement
of any kind covering the item that it is in breach or default thereunder, and to
the knowledge of the Company and no event has occurred which, with notice or
lapse of time, would constitute such a breach or default or permit termination,
modification or acceleration thereunder; and

 

  (vii) each option, license, sublicense or agreement of any kind covering the
item is legal, valid, binding, enforceable and in full force and effect.

The Company has provided to the Purchaser a list of all patents, copyrights,
trademarks and services marks of the Company included in the Company
Intellectual Property that are registered with or issued by or pending before
the U.S. or

 

15



--------------------------------------------------------------------------------

any foreign patent, trademark or copyright office as of the date of the Initial
Closing (the “IP Summary”). All registered patents, copyrights, trademarks and
service marks included on the IP Summary (x) if owned by the Company and (y) if
licensed, to the knowledge of the Company, are valid and subsisting and are not
subject to any claims, Encumbrances, taxes or other fees except for periodic
filing, annuity and maintenance fees and Permitted Liens. Except as set forth on
the IP Summary, the Company has not infringed upon or misappropriated any valid
and enforceable Intellectual Property rights of third parties, and there is no
pending or, to the knowledge of the Company, threatened claim or litigation
against the Company contesting the right to use any third party’s Intellectual
Property rights, asserting the misuse of any thereof, or asserting the
infringement or other violation thereof.

(c) None of the Key Employees of the Company are obligated under any contract
(including, without limitation, licenses, covenants, or commitments of any
nature) or other agreement, or subject to any judgment, decree, or order of any
court or administrative agency, that would interfere with the use of his or her
reasonable diligence to promote the interests of the Company or that would
conflict with the Company’s business as presently conducted. Neither the
execution, delivery or performance of this Agreement, nor the carrying on of the
Company’s business by the employees of the Company, nor the conduct of the
Company’s businesses as presently conducted, will violate or result in a breach
of the terms, conditions or provisions of, or constitute a default under, any
contract, covenant, or instrument under which any such Key Employee is
obligated, and which violation, breach or default would be materially adverse to
the Company.

(d) The Company has entered into confidentiality and proprietary information and
assignment of inventions agreements, substantially in the form previously
provided to the Purchaser, with the executive officers of the Company. The
Company is not aware of any violation by any such executive officers of such
agreements.

(e) No stockholder, member, director, officer or employee of the Company has any
interest, right, title or interest in any of the Company Intellectual Property.

(f) To the knowledge of the Company, it is not, nor will it be, necessary to
utilize any inventions, trade secrets or proprietary information of any of its
employees made prior to their employment by the Company, except for valid and
enforceable inventions, trade secrets or proprietary information that have been
assigned to the Company.

(g) The Company maintains policies and procedures regarding data security,
privacy and data use that are commercially reasonable and, in any event, comply
with the Company’s obligations to its customers and applicable laws, rules and
regulations. To the knowledge of the Company, there have not been, and the
transaction contemplated under this Agreement will not result in, any security
breaches of any

 

16



--------------------------------------------------------------------------------

security policy, data use restriction or privacy breach under any such policies
or any applicable laws, rules or regulations.

5.22. Related-Party Transactions. Except as disclosed in the SEC Reports or as
contemplated hereby, no stockholder who is known by the Company to beneficially
own 5% or more (on a fully-diluted basis) of any class of equity securities, and
no officer or director of the Company or member of his or her immediate family
is currently indebted to the Company, nor is the Company indebted (or committed
to make loans or extend or guarantee credit) to any of such individuals. Except
as set forth in the SEC Reports, as of the date hereof, no stockholder known by
the Company to beneficially own 5% or more (on a fully-diluted basis) of any
class of equity securities, officer or director of the Company and no member of
the immediate family of any stockholder known by the Company to beneficially
owns 5% or more (on a fully-diluted basis) of any class of equity securities,
officer or director of the Company, is a party to any contract with the Company.

5.23. Title to Property and Assets. The Company does not own any real property.
Except as set forth on Schedule 5.23 hereto, the Company owns or has legally
enforceable rights to use or hold for use its personal property and assets free
and clear of all Encumbrances except Permitted Liens and such other
Encumbrances, if any, that individually or in the aggregate, do not and would
not detract from the value of any asset or property of the Company or interfere
with the use or contemplated use of any personal property of the Company. With
respect to any real property, the Company is not in violation in any material
respect of any of its leases. All machinery, equipment, furniture, fixtures and
other personal property that is material to the Company’s business and all
buildings, structures and other facilities, if any, including, without
limitation, office or other space used by the Company in the conduct of its
business and material to its business, are in good operating condition and fit
for operation in the ordinary course of business (subject to normal wear and
tear) except for any defects which will not interfere with the conduct of normal
operations of the Company. The Company has delivered to the Purchaser true and
complete copies of any leases related to the real property used by the Company
in the conduct of its business.

5.24. Disclosure. The Company understands and confirms that the Purchaser will
rely on the foregoing representations in effecting transactions in securities of
the Company. No representation or warranty by the Company contained in this
Agreement contains any untrue statement of a material fact or omits to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading. The Company
acknowledges and agrees that the Purchaser does not make and has not made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 4 hereof.

5.25. Absence of Changes. Since the date of the latest audited financial
statements included in the SEC Reports, except as set forth in Schedule 5.25 or
as contemplated by, or in connection with, this Agreement or the other
Transaction Documents, there has not been:

(a) any declaration, setting aside or payment of any dividend or other
distribution with respect to any shares of capital stock of the Company or any
repurchase,

 

17



--------------------------------------------------------------------------------

redemption or other acquisition by the Company of any outstanding shares of its
capital stock of the Company;

(b) any amendment of any term of any outstanding security of the Company;

(c) any transaction or commitment made, or any contract, agreement or settlement
entered into, by (or judgment, order or decree affecting) the Company relating
to its assets or business (including the acquisition or disposition of any
material amount of assets) or any relinquishment by the Company of any contract
or other right, other than transactions, commitments, contracts, agreements or
settlements (excluding settlements of litigation and tax proceedings) in the
ordinary course of business;

(d) any (A) grant of any severance or termination pay to (or amendment to any
such existing arrangement with) any director, officer or employee of the
Company, (B) entering into of any employment, deferred compensation,
supplemental retirement or other similar agreement (or any amendment to any such
existing agreement) with any director, officer or employee of the Company,
(C) increase in, or accelerated vesting and/or payment of, benefits under any
existing severance or termination pay policies or employment agreements or
(D) increase in or enhancement of any rights or features related to
compensation, bonus or other benefits payable to directors, officers or senior
employees of the Company other than in the ordinary course of business
consistent with past practice; or

(e) any material tax election made or changed, any audit settled or any amended
tax returns filed;

(f) any Material Adverse Effect or any event or events that individually or in
the aggregate would have a Material Adverse Effect;

(g) any damage, destruction or loss (whether or not covered by insurance)
materially and adversely affecting the Company’s properties or assets;

(h) any sale, assignment or transfer, or any agreement to sell, assign or
transfer, any material asset, liability, property, obligation or right of the
Company to any Person, including, without limitation, each Purchaser and its
Affiliates, in each case, other than in the ordinary course of business;

(i) any obligation or liability incurred, or any loans or advances made, by the
Company to any of its Affiliates, other than expenses allowable in the ordinary
course of business of the Company;

(j) any purchase or acquisition of, or agreement, plan or arrangement to
purchase or acquire, any material property, rights or assets other than in the
ordinary course of business of the Company;

 

18



--------------------------------------------------------------------------------

(k) any assignment, lease or other transfer or disposition, or any other
agreement or arrangement therefor by the Company of any property or equipment
having a value in excess of $50,000 except in the ordinary course of business;

(l) any waiver of any rights or claims of the Company, except for such waivers
which would not have a Material Adverse Effect;

(m) any agreement or commitment by the Company to do any of the foregoing or any
material transaction by the Company outside the ordinary course of business of
the Company;

(n) any lien upon, or adversely affecting, any property or other assets of the
Company, except for such liens which would not have a Material Adverse Effect;
or

(o) a determination by either the Company or the Commission that the Company is
a “shell company” or a “blank check company,” each as defined by the applicable
rules and regulations of the Commission.

5.26. Illegal Payments. Neither the Company, nor, to the best knowledge of the
Company, any director, officer, agent or employee of the Company has paid,
caused to be paid, or agreed to pay, directly or indirectly, in connection with
the business of the Company: (a) to any government or agency thereof, any agent
or any supplier or customer, any bribe, kickback or other similar payment;
(b) any contribution to any political party or candidate (other than from
personal funds of directors, officers or employees not reimbursed by their
respective employers or as otherwise permitted by applicable law); or
(c) intentionally established or maintained any unrecorded fund or asset or made
any false entries on any books or records for any purpose.

5.27. Suppliers and Customers. The Company does not have any knowledge of any
termination, cancellation or threatened termination or cancellation or
limitation of, or any material dissatisfaction with, the business relationship
between the Company and any material supplier, customer, vendor, customer or
client.

5.28. Regulatory Permits. The Company possesses all material certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct its business, as they are
currently being conducted (“Material Permits”), and the Company has not received
any notice of proceedings relating to the revocation or modification of any
Material Permit.

5.29. Insurance. The Company maintains the insurance policies set forth on
Schedule 5.29. The Company carries directors and officers insurance coverage in
the amount set forth on Schedule 5.29. The Company has no reason to believe that
it will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business without a significant increase in cost.

5.30. Indebtedness. Except as disclosed in Schedule 5.30 and other than
Permitted Indebtedness, the Company (i) has no outstanding Indebtedness, (ii) is
not a party to

 

19



--------------------------------------------------------------------------------

any contract, agreement or instrument, the violation of which, or default under
which, by any other party to such contract, agreement or instrument could
reasonably be expected to result in a Material Adverse Effect, (iii) is not in
violation of any term of or in default under any contract, agreement or
instrument relating to any Indebtedness, except where such violations and
defaults would not result, individually or in the aggregate, in a Material
Adverse Effect, or (iv) is not a party to any contract, agreement or instrument
relating to any Indebtedness, the performance of which, in the judgment of the
Company’s officers, has or is expected to have a Material Adverse Effect.
Schedule 5.30 provides a detailed description of the material terms of any such
outstanding Indebtedness.

5.31. Ranking of the Notes. No Indebtedness of the Company is senior to or ranks
pari passu with the Notes in right of payment, whether with respect of payment
of redemptions, interest, damages or upon liquidation or dissolution or
otherwise.

5.32. Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

5.33. Securities and Exchange Act Requirements. The Company is required to file
periodic and other reports with the Commission pursuant to Section 12(g) of the
Exchange Act, and the Company has filed all such required reports with the
Commission.

5.34. Accountants. Odenberg, Ullakko, Muranishi & Co. LLP (“OUM”), who expressed
their opinion with respect to the financial statements included in the SEC
Reports, are independent accountants as required by the Securities Act and the
rules and regulations promulgated thereunder. There are no disagreements of any
kind presently existing, or reasonably anticipated by the Company to arise,
between the Company and OUM, and except as set forth on Schedule 5.34, upon
completion of the Initial Closing, the Company will be current with respect to
any fees owed to such accounting firm.

5.35. Application of Takeover Protections; Exemption under Section 16. The
Company and its Board of Directors have taken all necessary action, if any, in
order to (a) render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Company’s Charter Documents
or the laws of its state of incorporation (including Section 203 of the Delaware
General Corporation Law) that is or could become applicable to each Purchaser as
a result of such Purchaser and the Company fulfilling their obligations or
exercising their rights under the Transaction Documents, including without
limitation as a result of the Company’s issuance of the Securities and such
Purchaser’s ownership of the Securities, and (b) exempt the acquisition of the
Securities by the Purchaser, to the extent applicable, under Rule 16b-3
promulgated under the Act.

5.36. Stock Options. With respect to stock options issued pursuant to the
Company’s Employee Benefit Plans (i) except as set forth on Schedule 5.36
hereto, each grant of a stock option was duly authorized no later than the date
on which the grant of such stock option was by its terms to be effective by all
necessary corporate action, including, as applicable,

 

20



--------------------------------------------------------------------------------

approval by the Board of Directors (or a duly constituted and authorized
committee thereof) and any required stockholder approval by the necessary number
of votes or written consents and (ii) each such grant was made in accordance
with the material terms of the Employee Benefit Plans, the Securities Act and
all other applicable laws and regulatory rules or requirements.

6. Covenants.

6.1. Best Efforts. Each party shall use its best efforts timely to satisfy each
of the conditions to be satisfied by it as provided in Section 7 of this
Agreement.

6.2. Form D and Blue Sky. The Company agrees to file a Form D with respect to
the Securities as required under Regulation D and to provide a copy thereof to
the Purchasers promptly after such filing. The Company shall, on or before each
Closing Date, take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for or to qualify the Securities for
sale to the Purchasers at the Closing pursuant to this Agreement under
applicable securities or “blue sky” laws of the states of the United States (or
to obtain an exemption from such qualification), and shall provide evidence of
any such action so taken to the Purchasers on or prior to the Closing Date. The
Company shall make all filings and reports relating to the offer and sale of the
Securities, and the resale of the Securities, as may be required under
applicable securities or “blue sky” laws of the states of the United States
following the Closing Date.

6.3. Reporting Status. Until the date on which the Purchasers shall have sold
all the Conversion Shares and none of the Notes are outstanding (the “Reporting
Period”), the Company shall (i) timely file all reports required to be filed
with the Commission pursuant to the Exchange Act or the rules and regulations
thereunder and (ii) not take any action or file any document (whether or not
permitted by the Securities Act or the rules promulgated thereunder) to
terminate or suspend the Company’s reporting and filing obligations under the
Exchange Act or Securities Act.

6.4. Use of Proceeds. The Company will use the proceeds from the sale of the
Securities for general corporate purposes, including sales, marketing, working
capital, general and administrative expenses and not for (i) the repayment of
any outstanding Indebtedness of the Company or (ii) the redemption or repurchase
of any of its equity securities.

6.5. Financial Information. As long as any Notes are outstanding, the Company
agrees to send the following to the Purchasers during the Reporting Period
(i) unless the following are filed with the Commission through EDGAR and are
available to the public through the EDGAR system, within one (1) Business Day
after the filing thereof with the Commission, a copy of its Annual Reports and
Quarterly Reports on Form 10-K, 10-KSB, 10-Q or 10-QSB, any interim reports or
any consolidated balance sheets, income statements, stockholders’ equity
statements and/or cash flow statements for any period other than annual, any
Current Reports on Form 8-K and any registration statements (other than on Form
S-8) or amendments filed pursuant to the Securities Act, (ii) on the same day as
the release thereof, facsimile or e-mailed copies of all press releases issued
by the Company, and (iii) copies of any notices and other information made
available or given to the stockholders of the Company generally,
contemporaneously with the making available or giving thereof to the
stockholders.

 

21



--------------------------------------------------------------------------------

As used herein, “Business Day” means any day other than Saturday, Sunday or
other day on which commercial banks in The City of New York are authorized or
required by law to remain closed.

6.6. Listing. The Company shall promptly secure the listing of all of the
Registrable Securities upon each national securities exchange and automated
quotation system, if any, upon which the Common Stock is then listed (subject to
official notice of issuance) and shall maintain, in accordance with the Notes,
such listing of all Registrable Securities from time to time issuable under the
terms of the Transaction Documents. The Company shall pay all fees and expenses
in connection with satisfying its obligations under this Section 6.6.

6.7. Fees. Upon consummation of each Closing pursuant to this Agreement or in
the event that the Company elects to terminate this Agreement, the Company shall
pay, reimburse and hold the Purchasers harmless from liability for the payment
of all reasonable fees and expenses incurred by them in connection with the
preparation and negotiation of the Transaction Documents and the consummation of
the transactions contemplated hereby. The reasonable fees and expenses of the
Purchasers may include, without limitation, the reasonable fees and expenses of
counsel and out of pocket expenses, including diligence and travel expenses, of
the Purchasers arising in connection with the preparation, negotiation and
execution of the Transaction Documents and the consummation of the transactions
contemplated thereby.

6.8. Pledge of Securities. The Company acknowledges and agrees that the
Securities may be pledged by the Purchasers in connection with a bona fide
margin agreement or other loan or financing arrangement that is secured by the
Securities. The pledge of Securities shall not be deemed to be a transfer, sale
or assignment of the Securities hereunder, and in effecting a pledge of
Securities the Purchasers shall not be required to provide the Company with any
notice thereof or otherwise make any delivery to the Company pursuant to this
Agreement or any other Transaction Document. The Company hereby agrees to
execute and deliver such documentation as a pledgee of the Securities may
reasonably request in connection with a pledge of the Securities to such pledgee
by the Purchasers.

6.9. Disclosure of Transactions and Other Material Information. On or before
8:30 a.m., New York City time, on the second Business Day following the date of
this Agreement, the Company shall issue a press release and file a Current
Report on Form 8-K describing the terms of the transactions contemplated by the
Transaction Documents in the form required by the Exchange Act and attaching the
material Transaction Documents (including, without limitation, this Agreement
(and all schedules to this Agreement) and the form of the Notes) as exhibits to
such filing (including all attachments, the “8-K Filing”). Subject to the
foregoing, neither the Company nor the Purchasers shall issue any press releases
or any other public statements with respect to the transactions contemplated
hereby; provided, however, that the Company shall be entitled, without the prior
approval of the Purchasers, to make any press release or other public disclosure
with respect to such transactions (i) in substantial conformity with the 8-K
Filing and contemporaneously therewith and (ii) as is required by applicable law
and regulations (provided that in the case of clause (i) the Purchasers shall be
consulted by the Company in connection with any such press release or other
public disclosure prior to its release). Without the prior written consent of a
given Purchaser, neither the Company nor any of

 

22



--------------------------------------------------------------------------------

its affiliates shall disclose the name of such Purchasers in any filing,
announcement, release or otherwise.

6.10. Corporate Existence. So long as any Purchaser beneficially owns any
Securities, the Company shall not be party to any Change of Control transaction
(as defined in the Notes) unless the Company is in compliance with the
applicable provisions governing Change of Control transactions set forth in the
Notes.

6.11. Reservation of Shares. The Company shall take all action necessary to, at
all times from the Increase Deadline, have authorized and reserved for the
purpose of issuance upon conversion of the Notes, no less than the number of
shares of Common Stock issuable (i) upon conversion of $4,500,000 aggregate
principal amount of the Notes, and (ii) upon conversion of accrued and unpaid
PIK Interest potentially issuable under the Notes through the Maturity Date (as
defined in the Notes). The “Increase Deadline” means the earlier of (a) six
months from the Initial Closing Date, and (b) one Business Day after the
Company’s 2011 annual meeting of stockholders.

6.12. Conduct of Business. The business of the Company shall not be conducted in
violation of any law, ordinance or regulation of any governmental entity, except
where such violations would not result, either individually or in the aggregate,
in a Material Adverse Effect.

6.13. Ranking of the Notes. No Indebtedness of the Company may be incurred that
is senior to or ranks pari passu with the Notes in right of payment, whether
with respect of payment of redemptions, interest, damages or upon liquidation or
dissolution or otherwise.

6.14. Follow-on Offering. Within thirty (30) days from the Initial Closing, the
Company shall prepare and file a registration statement on Form S-1 registering
the offer and sale of up to $20,000,000 of equity securities (including common
stock, common stock equivalents and preferred stock), to be offered and sold by
the Company on a primary basis (the “Follow-on Offering”). The Company shall use
commercially reasonable efforts to have the foregoing registration statement
declared effective by the staff of the Commission and to complete the Follow-on
Offering as promptly as practicable. The failure to timely file a registration
statement for the Follow-on Offering within thirty (30) days from the Initial
Closing Date shall be deemed a Filing Failure for purposes of Section 11.5 of
this Agreement.

7. Conditions of Parties’ Obligations.

7.1. Conditions of the Purchasers’ Obligations at the Initial Closing and the
Subsequent Closings. The obligations of the Purchasers under Section 2 hereof
are subject to the fulfillment, prior to each Closing, of all of the following
applicable conditions, any of which may be waived in whole or in part by the
Purchasers in their absolute discretion.

(a) Representations and Warranties. The representations and warranties of the
Company contained in this Agreement and in any certificate, if any, or other
writing, if any, delivered by the Company pursuant hereto shall be true and
correct (i) on and as of the Initial Closing Date with the same effect as though
such representations and warranties had been made on and as of the Initial
Closing Date

 

23



--------------------------------------------------------------------------------

(except to the extent expressly made as of an earlier date in which case as of
such earlier date) and (ii) on and as of each Subsequent Closing Date with the
same effect as though such representations and warranties had been made on and
as of such Subsequent Closing Date (except to the extent expressly made as of an
earlier date in which case as of such earlier date).

(b) Performance. The Company shall have performed and complied in all material
respects with all agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied by it on or before the
applicable Closing.

(c) Qualification Under State Securities Laws. All registrations,
qualifications, permits and approvals, if any, required under applicable state
securities laws shall have been obtained for the lawful execution, delivery and
performance of this Agreement or the other Transaction Documents.

(d) Control Agreement. The Company shall have executed and delivered each
Control Agreement on or before the Initial Closing.

(e) Supporting Documents. The Purchasers at each Closing shall have received the
following:

 

  (i) An opinion from Latham & Watkins LLP, counsel to the Company, dated as of
the date of the applicable Closing, in a form reasonably satisfactory to the
Purchasers; and

 

  (ii) Copies of resolutions of the Board of Directors, certified by the
Secretary of the Company, authorizing and approving by the disinterested
directors the execution, delivery and performance of the Transaction Documents
and all other documents and instruments to be delivered pursuant hereto and
thereto.

(f) Consents and Waivers. The Company shall have obtained all consents or
waivers necessary to execute and perform its obligations under this Agreement
and the other Transaction Documents (including consents and waivers listed on
Schedule 5.5). All corporate and other action and governmental filings necessary
to effectuate the terms of this Agreement, the other Transaction Documents, and
other agreements and instruments executed and delivered by the Company in
connection herewith shall have been made or taken, and no Material Adverse
Effect has occurred with respect to the operation of the Company’s business.

(g) No Material Adverse Effect. There shall have been no Material Adverse Effect
with respect to the Company since the date of the latest audited balance sheet
of the Company included in the SEC Reports.

(h) Fees and Expenses of Purchasers. The Company shall have paid (or the
Purchasers shall have made arrangements to deduct from the Notes Purchase Price

 

24



--------------------------------------------------------------------------------

or the Total Notes Purchase Price, as applicable), in accordance with
Section 6.7, the fees, expenses and disbursements of the Purchasers.

(i) No Default. No Event of Default (as defined in the Notes) shall be
continuing as of each Closing, after giving effect to the transactions
contemplated to occur on each Closing.

(j) Compliance Certificates. The Company shall have provided to the Purchasers,
a Compliance Certificate, executed by the Chief Executive Officer (or acting
Chief Executive Officer, if applicable) of the Company, dated as of the Closing,
to the effect that the conditions specified in subsections (a) “Representations
and Warranties”, (b) “Performance”, (c) “Qualification Under State Securities
Laws”, (f) “Consents and Waivers” and (i) “No Default” of this Section 7.1 have
been satisfied.

7.2. Conditions of the Company’s Obligations. The obligations of the Company
under Section 2 hereof are subject to the fulfillment prior to or on each
Closing of all of the following conditions, any of which may be waived in whole
or in part by the Company.

(a) Covenants; Representations and Warranties. (i) The Purchasers at the Closing
shall have performed all of its obligations hereunder required to be performed
by it at or prior to the Closing and (ii) the representations and warranties of
the Purchasers at the Closing contained in this Agreement shall be true and
correct at and as of the Closing as if made at and as of the Closing (except to
the extent expressly made as of an earlier date, in which case as of such
earlier date).

8. Transfer Restrictions; Restrictive Legend.

8.1. Transfer Restrictions. The Purchasers understand that the Company may, as a
condition to the transfer of any of the Securities, require that the request for
transfer be accompanied by an opinion of counsel reasonably satisfactory to the
Company, to the effect that the proposed transfer does not result in a violation
of the Securities Act, unless such transfer is covered by an effective
registration statement or by Rule 144 or Rule 144A under the Securities Act;
provided, however, that an opinion of counsel shall not be required for a
transfer by a Purchaser that is (A) a partnership transferring to its partners
or former partners in accordance with partnership interests, (B) a corporation
transferring to a wholly owned subsidiary or a parent corporation that owns all
of the capital stock of such Purchaser, (C) a limited liability company
transferring to its members or former members in accordance with their interest
in the limited liability company, (D) an individual transferring to such
Purchaser’s family member or trust for the benefit of an individual Purchaser,
(E) transferring its Securities to any Affiliate of such Purchaser, in the case
of an institutional investor, or other Person under common management with such
Purchaser, or (F) a transfer that is made pursuant to a bona fide gift to a
third party; provided, further, that (i) the transferee in each case agrees to
be subject to the restrictions in this Section 8 and provides the Company with a
representation letter containing substantially the same representations and
warranties set forth in Section 4 hereof, (ii) the Company satisfies itself that
the number of transferees is sufficiently limited and (iii) in the case of
transferees that are partners or limited liability company members, the transfer
is for no consideration. It is understood that the certificates evidencing any
Securities may bear substantially the following

 

25



--------------------------------------------------------------------------------

legends (in addition to any other legends as legal counsel for the Company deems
necessary or advisable under the applicable state and federal securities laws or
any other agreement to which the Company is a party):

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR
ANY APPLICABLE STATE SECURITIES LAWS. THEY MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT
WITH RESPECT TO THE SECURITIES UNDER SUCH ACT OR APPLICABLE STATE SECURITIES
LAWS OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A OF SUCH ACT.”

8.2. Unlegended Certificates. The Company shall be obligated to reissue promptly
unlegended certificates at the request of any holder thereof if (a) the holder
shall have obtained an opinion of counsel reasonably acceptable to the Company
to the effect that, or the Company is otherwise satisfied that, the securities
proposed to be disposed of may lawfully be so disposed of without registration,
qualification or legend, or (b) the securities represented by the certificate
containing the foregoing legend have been registered for resale as contemplated
in Section 11 of this Agreement, in which case the removal shall be predicated
on the undertaking by such Purchaser that the securities will only be sold
pursuant to such registration statement(s) or an available exemption from
registration.

9. Registration, Transfer and Substitution of Certificates for Shares.

9.1. Stock Register; Ownership of Securities. The Company will keep at its
principal office a register in which the Company will provide for the
registration of transfers of the Notes. The Company may treat the Person in
whose name any of the Notes are registered on such register as the owner thereof
and the Company shall not be affected by any notice to the contrary. All
references in this Agreement to a “holder” of any Securities shall mean the
Person in whose name such Securities are at the time registered on such
register.

9.2. Transfer Agent Instruction. Subject to satisfaction of either condition set
forth in Section 8.2, the Company shall issue irrevocable instructions to its
transfer agent, and any subsequent transfer agent, to credit shares to the
applicable balance accounts at The Depository Trust Company (“DTC”), registered
in the name of the Purchaser or its nominee(s), for the Conversion Shares or
upon conversion of the Notes in such amounts as specified from time to time by
the Purchaser to the Company upon conversion of the Notes. The Company warrants
that no instruction other than the Irrevocable Transfer Agent Instructions
referred to in this Section 9.2 will be given by the Company to its transfer
agent and that the Securities shall otherwise be freely transferable on the
books and records of the Company as and to the extent provided in this Agreement
and the other Transaction Documents. If a Purchaser effects a transfer of the
Securities in accordance with Section 8.1, the Company shall permit the transfer
and shall promptly instruct its transfer agent to issue one or more certificates
or credit shares to the applicable balance accounts at DTC in such name and in
such denominations as specified by such Purchaser to effect such transfer. In
the event that any sale, assignment or transfer involves

 

26



--------------------------------------------------------------------------------

Conversion Shares sold, assigned or transferred pursuant to an effective
registration statement or pursuant to Rule 144, the transfer agent shall issue
such Securities to the Purchaser, assignee or transferee, as the case may be,
without any restrictive legend. The Company acknowledges that a breach by it of
its obligations hereunder will cause irreparable harm to the
Purchasers. Accordingly, the Company acknowledges that the remedy at law for a
breach of its obligations under this Section 9.2 will be inadequate and agrees,
in the event of a breach or threatened breach by the Company of the provisions
of this Section 9.2, that the Purchaser shall be entitled, in addition to all
other available remedies, to an order and/or injunction restraining any breach
and requiring immediate issuance and transfer, without necessity of showing
economic loss and without bond or other security being required.

9.3. Replacement of Certificates. Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of any
certificate representing Notes, and, in the case of any such loss, theft or
destruction, upon delivery of an indemnity agreement reasonably satisfactory to
the Company or, in the case of any such mutilation, upon surrender of such
certificate for cancellation at the office of the Company maintained pursuant to
Section 9.1 hereof, the Company at its expense will execute and deliver, in lieu
thereof, a new certificate representing Notes of like tenor.

10. Pre-emptive Right of the Purchasers.

10.1. Issuance of Additional Securities. The Company hereby grants to the
Purchasers the right to purchase up to 50% (the “Preemptive Portion”) of any new
securities (excluding securities issued in an Exempt Issuance) offered and sold
by the Company, (“New Securities”) at any time after the Initial Closing Date,
until $15,000,000 in aggregate New Securities have been offered and sold to any
Persons (including the Purchasers). The Preemptive Portion shall be pro rated
among the Purchasers with respect to each issuance of New Securities based on
each Purchaser’s Pro Rata Interest.

10.2. Additional Issuance Notices. The Company shall give written notice (an
“Issuance Notice”) of any proposed issuance or sale of New Securities described
in Section 10.1 to the Purchasers within five (5) Business Days following any
meeting of the Board of Directors at which such issuance or sale is approved.
The Issuance Notice shall, if applicable, be accompanied by a written offer from
any prospective purchaser seeking to purchase New Securities and shall set forth
the material terms and conditions of the proposed issuance including:

(a) the number and description of the New Securities proposed to be issued and
the percentage of the Company’s capitalization such issuance would represent;

(b) the proposed issuance date, which shall be at least ten (10) Business Days
from the date of the Issuance Notice; and

(c) the proposed purchase price per security and other material terms of the
offering.

10.3. Exercise of Pre-Emptive Rights. For a period of five (5) Business Days
following the receipt of the Issuance Notice (the “Exercise Period”), each
Purchaser shall have

 

27



--------------------------------------------------------------------------------

the right to elect irrevocably to purchase its Preemptive Portion of the New
Securities at the purchase price set forth in the Issuance Notice by delivering
a written notice to the Company. The closing of any purchase by such Purchaser
shall be consummated concurrently with the consummation of the issuance or sale
described in the Issuance Notice. Notwithstanding the foregoing, the closing of
any purchase by a Purchaser may be extended beyond the closing of the
transaction in the Issuance Notice to the extent necessary to obtain any
required third party approvals or consents (and the Company and such Purchaser
shall use their respective reasonable efforts to obtain such approvals);
provided, however, any such extension shall not exceed 60 days.

10.4. Sales to Prospective Buyer. If a Purchaser fails to purchase its allotment
of the New Securities within the time period described in Section 10.3, the
Company shall be free to complete the proposed issuance or sale of New
Securities described in the Issuance Notice with respect to which such
Purchaser(s) failed to exercise the option set forth in this Section 10 on terms
no less favorable to the Company than those set forth in the Issuance Notice
(except that the amount of New Securities to be issued or sold by the Company
may be reduced); provided, that (x) such issuance or sale is closed within
thirty (30) Business Days after the expiration of the Exercise Period (subject
to the extension of such period for a reasonable time not to exceed 60 days to
the extent reasonably necessary to obtain any required third party approvals or
consents) and (y) for the avoidance of doubt, the price at which the New
Securities are sold is at least equal to or higher than the purchase price
described in the Issuance Notice. In the event the Company has not sold such New
Securities within such time period, the Company shall not thereafter issue or
sell any New Securities without first again offering such securities to the
Stockholders in accordance with the procedures set forth in this Section 10.

10.5. Closing of the Issuance. Upon the issuance of any New Securities to the
Purchaser in accordance with this Section 10, the Company shall deliver to the
Purchaser(s) certificates (if any) evidencing the New Securities, which New
Securities shall be issued free and clear of any Encumbrances, and the Company
shall so represent and warrant to the Purchaser(s), and further represent and
warrant to the Purchaser(s) that such New Securities shall be, upon issuance
thereof to the Purchaser(s) and after payment therefor, duly authorized, validly
issued, fully paid and non-assessable. The Purchaser(s) shall deliver to the
Company the purchase price for the New Securities purchased by it by wire
transfer of immediately available funds. Each party to the purchase and sale of
New Securities shall take all such other actions as may be reasonably necessary
to consummate the purchase and sale including, without limitation, entering into
such additional agreements as may be necessary or appropriate.

11. Registration Rights of Purchasers.

11.1. Mandatory Registration. The Company shall prepare, and, as soon as
practicable but in no event later than thirty (30) days after the Initial
Closing Date (the “Filing Deadline”), file with the Commission a Registration
Statement on Form S-3 covering the resale of the full amount of the Conversion
Shares (including the Conversion Shares underlying the Notes, Additional Notes,
as well as Notes that may be issued in payment of PIK Interest) (collectively,
the “Registrable Securities”). In the event that Form S-3 is unavailable for
such a registration, the Company shall use such other form as is available for
such a registration on another appropriate form reasonably acceptable to the
Purchasers, subject to the provisions of

 

28



--------------------------------------------------------------------------------

Section 11.3. The Company shall use its commercially reasonable efforts to have
the Registration Statement declared effective by the Commission as soon as
practicable, but in no event later than the Effectiveness Deadline, which shall
be either (i) 90 days after the Initial Closing Date or (ii) in the event that
the Commission reviews the Registration Statement, 120 days after the Initial
Closing Date (but in any event, no later than two Business Days from the
Commission indicating that it has no further comments on the Registration
Statement). By 9:30 am on the Business Day following the Effective Date, the
Company shall file with the Commission in accordance with Rule 424 under the
Securities Act the final prospectus to be used in connection with sales pursuant
to such Registration Statement.

11.2. Legal Counsel. The Purchasers shall have the right to select one legal
counsel to review and oversee any registration pursuant to this Section 11,
which shall be Ropes & Gray LLP or such other counsel (“Legal Counsel”) as
thereafter designated by the Purchasers. The Company and Legal Counsel shall
reasonably cooperate with each other in performing the Company’s obligations
under this Section 11.

11.3. Ineligibility for Form S-3. In the event that Form S-3 is not available
for the registration of the resale of Registrable Securities hereunder, the
Company shall (i) register the resale of the Registrable Securities on another
appropriate form reasonably acceptable to the Purchasers and (ii) undertake to
register the Registrable Securities on Form S-3 as soon as such form is
available, provided that the Company shall maintain the effectiveness of the
Registration Statement then in effect until such time as a Registration
Statement on Form S-3 covering the Registrable Securities has been declared
effective by the Commission.

11.4. Sufficient Number of Shares Registered. In the event the number of shares
available under a Registration Statement filed pursuant to Section 11.1 is
insufficient to cover all of the Registrable Securities required to be covered
by such Registration Statement, by virtue of an adjustment of the Conversion
Price of the Notes or otherwise, the Company shall amend the applicable
Registration Statement, or file a new Registration Statement (on the short form
available therefor, if applicable), or both, so as to cover at least the
Required Registration Amount as of the trading day immediately preceding the
date of the filing of such amendment or new Registration Statement, in each
case, as soon as practicable, but in any event not later than fifteen (15) days
after the necessity therefor arises. The Company shall use its best efforts to
cause such amendment and/or new Registration Statement to become effective as
soon as practicable following the filing thereof. For purposes of the foregoing
provision, the number of shares available under a Registration Statement shall
be deemed “insufficient to cover all of the Registrable Securities” if on any
Trading Day after the Filing Date and during the Registration Period (each a
“Test Trading Day”), the number of shares of Common Stock available for resale
under the Registration Statement is less than the Required Registration Amount,
determined as of such Test Trading Day, (a) without regard to any limitations on
the conversion of the Notes, and (b) assuming that the Notes (including the
Additional Notes and any Notes that may be issued in the payment of the PIK
Interest), are then convertible into shares of Common Stock at the prevailing
Conversion Rate (as defined in the Notes) as of each Test Trading Day.

11.5. Effect of Failure to File and Obtain and Maintain Effectiveness of
Registration Statement. If (a) a Registration Statement covering all of the
Registrable Securities required to be covered thereby and required to be filed
by the Company pursuant to this

 

29



--------------------------------------------------------------------------------

Agreement is (i) not filed with the Commission on or before the Filing Deadline
(a “Filing Failure”) or (ii) not declared effective by the Commission on or
before the Effectiveness Deadline (an “Effectiveness Failure”) or (b) on any day
after the Effective Date, sales of all of the Registrable Securities required to
be included on such Registration Statement cannot be made (other than during an
Allowable Grace Period) pursuant to such Registration Statement (including,
without limitation, because of a failure to keep such Registration Statement
effective, to disclose such information as is necessary for sales to be made
pursuant to such Registration Statement or to register a sufficient number of
shares of Common Stock) (a “Maintenance Failure”) then, as partial relief for
the damages to any holder by reason of any such delay in or reduction of its
ability to sell the underlying shares of Common Stock (which remedy shall not be
exclusive of any other remedies available at law or in equity), the Company
shall pay to each holder of Registrable Securities relating to such Registration
Statement an amount in cash equal to two percent (2.0%) of such holder’s Pro
Rata Interest in the Total Notes Purchase Price on each of the following dates:
(i) the day of a Filing Failure and on every thirtieth day (pro rated for
periods totaling less than thirty (30) days) thereafter until such Filing
Failure is cured; (ii) the day of an Effectiveness Failure and on every
thirtieth day (pro rated for periods totaling less than thirty (30) days)
thereafter until such Effectiveness Failure is cured; and (iii) the initial day
of a Maintenance Failure and on every thirtieth day (pro rated for periods
totaling less than thirty (30) days) thereafter until such Maintenance Failure
is cured. The payments to which a holder shall be entitled pursuant to this
Section 11.5 are referred to herein as “Registration Delay Payments.” The first
such Registration Delay Payment shall be paid within three (3) Business Days
after the event or failure giving rise to such Registration Delay Payment
occurred and all other Registration Delay Payments shall be paid on the earlier
of (I) the last day of the calendar month during which such Registration Delay
Payments are incurred and (II) the third Business Day after the event or failure
giving rise to the Registration Delay Payments is cured. In the event the
Company fails to make Registration Delay Payments in a timely manner, such
Registration Delay Payments shall bear interest at the rate of two percent
(2.0%) per month (prorated for partial months) until paid in full.

11.6. Related Obligations. At such time as the Company is obligated to file a
Registration Statement with the Commission pursuant to Section 11.1, 11.3 or
11.4, the Company will use its best efforts to effect the registration of the
Registrable Securities in accordance with the intended method of disposition
thereof and, pursuant thereto, the Company shall have the following obligations:

(a) The Company shall submit to the Commission, within two (2) Business Days
after the Company learns that no review of a particular Registration Statement
will be made by the staff of the Commission or that the staff has no further
comments on a particular Registration Statement, as the case may be, a request
for acceleration of effectiveness of such Registration Statement to a time and
date not later than two (2) Business Days after the submission of such
request. The Company shall keep each Registration Statement effective pursuant
to Rule 415 at all times until the earlier of (i) the date as of which the
Purchasers may sell all of the Registrable Securities covered by such
Registration Statement without restriction pursuant to Rule 144 (or any
successor thereto) promulgated under the Securities Act or (ii) the date on
which the Purchasers shall have sold all of the Registrable Securities covered
by such Registration Statement (the “Registration Period”). The Company shall
ensure that each Registration

 

30



--------------------------------------------------------------------------------

Statement (including any amendments or supplements thereto and prospectuses
contained therein) shall not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein, or necessary to
make the statements therein (in the case of prospectuses, in the light of the
circumstances in which they were made) not misleading.

(b) The Company shall prepare and file with the Commission such amendments
(including post-effective amendments) and supplements to a Registration
Statement and the prospectus used in connection with such Registration
Statement, which prospectus is to be filed pursuant to Rule 424 promulgated
under the Securities Act, as may be necessary to keep such Registration
Statement effective at all times during the Registration Period, and, during
such period, comply with the provisions of the Securities Act with respect to
the disposition of all Registrable Securities of the Company covered by such
Registration Statement until such time as all of such Registrable Securities
shall have been disposed of in accordance with the intended methods of
disposition by the seller or sellers thereof as set forth in such Registration
Statement. In the case of amendments and supplements to a Registration Statement
which are required to be filed pursuant to this Agreement (including pursuant to
this Section 11.6(b)) by reason of the Company filing a report on Form 10-Q,
Form 10-K or any analogous report under the Exchange Act, the Company shall have
incorporated such report by reference into such Registration Statement, if
applicable, or shall file such amendments or supplements with the Commission on
the same day on which the Exchange Act report is filed which created the
requirement for the Company to amend or supplement such Registration Statement.

(c) The Company shall (i) permit Legal Counsel to review and comment upon (A) a
Registration Statement at least five (5) Business Days prior to its filing with
the Commission and (B) all amendments and supplements to all Registration
Statements (except for Annual Reports on Form 10-K, and Quarterly Reports on
Form 10-Q and any similar or successor reports) within a reasonable number of
days prior to their filing with the Commission, and (ii) not file any
Registration Statement or amendment or supplement thereto in a form to which
Legal Counsel reasonably objects. The Company shall not submit a request for
acceleration of the effectiveness of a Registration Statement or any amendment
or supplement thereto without the prior approval of Legal Counsel, which consent
shall not be unreasonably withheld. The Company shall furnish to Legal Counsel,
without charge, (i) copies of any correspondence from the Commission or the
staff of the Commission to the Company or its representatives relating to any
Registration Statement, (ii) promptly after the same is prepared and filed with
the Commission, one copy of any Registration Statement and any amendment(s)
thereto, including financial statements and schedules, all documents
incorporated therein by reference, if requested by the Purchasers, and all
exhibits and (iii) upon the effectiveness of any Registration Statement, one
copy of the prospectus included in such Registration Statement and all
amendments and supplements thereto. The Company shall reasonably cooperate with
Legal Counsel in performing the Company’s obligations pursuant to this
Section 11.

 

31



--------------------------------------------------------------------------------

(d) The Company shall furnish to the Purchasers without charge, (i) promptly
after the Registration Statement including such Purchaser’s Registrable
Securities is prepared and filed with the Commission, at least one copy of such
Registration Statement and any amendment(s) thereto, including financial
statements and schedules, all documents incorporated therein by reference, if
requested by the Purchaser, all exhibits and each preliminary prospectus,
(ii) upon the effectiveness of any Registration Statement, ten (10) copies of
the prospectus included in such Registration Statement and all amendments and
supplements thereto (or such other number of copies as the Purchaser may
reasonably request) and (iii) such other documents, including copies of any
preliminary or final prospectus, as the Purchaser may reasonably request from
time to time in order to facilitate the disposition of the Registrable
Securities.

(e) The Company shall use its best efforts to (i) register and qualify, unless
an exemption from registration and qualification applies, the resale by the
Purchaser of the Registrable Securities covered by a Registration Statement
under such other securities or “blue sky” laws of all applicable jurisdictions
in the United States, (ii) prepare and file in those jurisdictions, such
amendments (including post-effective amendments) and supplements to such
registrations and qualifications as may be necessary to maintain the
effectiveness thereof during the Registration Period, (iii) take such other
actions as may be necessary to maintain such registrations and qualifications in
effect at all times during the Registration Period, and (iv) take all other
actions reasonably necessary or advisable to qualify the Registrable Securities
for sale in such jurisdictions; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (x) qualify to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 11.6(e), (y) subject itself to general taxation in any such
jurisdiction, or (z) file a general consent to service of process in any such
jurisdiction. The Company shall promptly notify Legal Counsel and the Purchasers
of the receipt by the Company of any notification with respect to the suspension
of the registration or qualification of any of the Registrable Securities for
sale under the securities or “blue sky” laws of any jurisdiction in the United
States or its receipt of notice of the initiation or threatening of any
proceeding for such purpose.

(f) The Company shall notify Legal Counsel and the Purchasers in writing of the
happening of any event, as promptly as practicable after becoming aware of such
event, as a result of which the prospectus included in a Registration Statement,
as then in effect, includes an untrue statement of a material fact or omission
to state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading (provided that in no event shall such notice contain any
material, nonpublic information), and, promptly prepare a supplement or
amendment to such Registration Statement to correct such untrue statement or
omission, and deliver ten (10) copies of such supplement or amendment to Legal
Counsel and the Purchasers (or such other number of copies as Legal Counsel or
the Purchasers may reasonably request). The Company shall also promptly notify
Legal Counsel and the Purchasers in writing (i) when a prospectus or any
prospectus supplement or post-effective amendment has been filed, and when a
Registration Statement or any post-effective amendment has become effective
(notification of such effectiveness shall be delivered to Legal Counsel and the
Purchasers by facsimile on the

 

32



--------------------------------------------------------------------------------

same day of such effectiveness and by overnight mail), (ii) of any request by
the Commission for amendments or supplements to a Registration Statement or
related prospectus or related information, and (iii) of the Company’s reasonable
determination that a post-effective amendment to a Registration Statement would
be appropriate.

(g) The Company shall use its best efforts to prevent the issuance of any stop
order or other suspension of effectiveness of a Registration Statement, or the
suspension of the qualification of any of the Registrable Securities for sale in
any jurisdiction and, if such an order or suspension is issued, to obtain the
withdrawal of such order or suspension at the earliest possible moment and to
notify Legal Counsel and the Purchaser who holds Registrable Securities being
sold of the issuance of such order and the resolution thereof or its receipt of
notice of the initiation or threat of any proceeding for such purpose.

(h) If a Purchaser is required under applicable securities law to be described
in the Registration Statement as an underwriter, at the reasonable request of
the Purchaser, the Company shall furnish to the Purchaser, on the date of the
effectiveness of the Registration Statement and thereafter from time to time on
such dates as the Purchaser may reasonably request (i) a letter, dated such
date, from the Company’s independent certified public accountants in form and
substance as is customarily given by independent certified public accountants to
underwriters in an underwritten public offering, addressed to the Purchaser, and
(ii) an opinion, dated as of such date, of counsel representing the Company for
purposes of such Registration Statement, in form, scope and substance as is
customarily given in an underwritten public offering, addressed to the
Purchaser.

(i) If a Purchaser is required under applicable securities law to be described
in the Registration Statement as an underwriter, upon the written request of the
Purchaser in connection with the Purchaser’s due diligence requirements, if any,
the Company shall make available for inspection by (i) the Purchaser, (ii) Legal
Counsel and (iii) one firm of accountants or other agents retained by the
Purchaser (collectively, the “Inspectors”), all pertinent financial and other
records, and pertinent corporate documents and properties of the Company
(collectively, the “Records”), as shall be reasonably deemed necessary by each
Inspector, and cause the Company’s officers, directors and employees to supply
all information which any Inspector may reasonably request; provided, however,
that each Inspector shall agree to hold in strict confidence and shall not make
any disclosure (except to the Purchaser) or use of any Record or other
information which the Company determines in good faith to be confidential, and
of which determination the Inspectors are so notified, unless (a) the disclosure
of such Records is necessary to avoid or correct a misstatement or omission in
any Registration Statement or is otherwise required under the Securities Act,
(b) the release of such Records is ordered pursuant to a final, non-appealable
subpoena or order from a court or government body of competent jurisdiction, or
(c) the information in such Records has been made generally available to the
public other than by disclosure in violation of this or any other Transaction
Document. The Purchaser agrees that it shall, upon learning that disclosure of
such Records is sought in or by a court or governmental body of competent
jurisdiction or through other means, give prompt notice to the Company and allow
the

 

33



--------------------------------------------------------------------------------

Company, at its expense, to undertake appropriate action to prevent disclosure
of, or to obtain a protective order for, the Records deemed
confidential. Nothing herein (or in any other confidentiality agreement between
the Company and the Purchaser) shall be deemed to limit the Purchaser’s ability
to sell Registrable Securities in a manner which is otherwise consistent with
applicable laws and regulations.

(j) The Company shall hold in confidence and not make any disclosure of
information concerning the Purchasers provided to the Company unless
(i) disclosure of such information is necessary to comply with federal or state
securities laws, (ii) the disclosure of such information is necessary to avoid
or correct a misstatement or omission in any Registration Statement, (iii) the
release of such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent jurisdiction
or (iv) such information has been made generally available to the public other
than by disclosure in violation of this Agreement or any other agreement. The
Company agrees that it shall, upon learning that disclosure of such information
concerning the Purchasers is sought in or by a court or governmental body of
competent jurisdiction or through other means, give prompt written notice to the
Purchasers and allow the Purchasers, at each Purchaser’s expense, to undertake
appropriate action to prevent disclosure of, or to obtain a protective order
for, such information.

(k) The Company shall use its best efforts to cause all of the Registrable
Securities covered by a Registration Statement to be listed on each securities
exchange on which securities of the same class or series issued by the Company
are then listed, if any, if the listing of such Registrable Securities is then
permitted under the rules of such exchange. The Company shall pay all fees and
expenses in connection with satisfying its obligation under this
Section 11.6(k).

(l) The Company shall cooperate with the Purchasers and, to the extent
applicable, facilitate the timely preparation and delivery of certificates (not
bearing any restrictive legend) representing the Registrable Securities to be
offered pursuant to a Registration Statement and enable such certificates to be
in such denominations or amounts, as the case may be, as the Purchasers may
reasonably request and registered in such names as the Purchasers may request.

(m) If requested by a Purchaser, the Company shall (i) as soon as practicable
incorporate in a prospectus supplement or post-effective amendment such
information as the Purchaser reasonably requests to be included therein relating
to the sale and distribution of Registrable Securities, including, without
limitation, information with respect to the number of Registrable Securities
being offered or sold, the purchase price being paid therefor and any other
terms of the offering of the Registrable Securities to be sold in such offering;
(ii) as soon as practicable make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and
(iii) as soon as practicable, supplement or make amendments to any Registration
Statement if reasonably requested by the Purchaser.

 

34



--------------------------------------------------------------------------------

(n) The Company shall use its best efforts to cause the Registrable Securities
covered by a Registration Statement to be registered with or approved by such
other governmental agencies or authorities as may be necessary to consummate the
disposition of such Registrable Securities.

(o) The Company shall otherwise use its best efforts to comply with all
applicable rules and regulations of the Commission in connection with any
registration hereunder.

(p) Within two (2) Business Days after a Registration Statement which covers
Registrable Securities is ordered effective by the Commission, the Company shall
deliver, and shall cause legal counsel for the Company to deliver, to the
transfer agent for such Registrable Securities (with copies to the Purchasers)
confirmation that such Registration Statement has been declared effective by the
Commission.

(q) Notwithstanding anything to the contrary herein, at any time after the
Effective Date, the Company may delay the disclosure of material, non-public
information concerning the Company the disclosure of which at the time is not,
in the good faith opinion of the Board of Directors and its counsel, in the best
interest of the Company and, in the opinion of counsel to the Company, otherwise
required (a “Grace Period”); provided, that the Company shall promptly
(i) notify the Purchasers in writing of the existence of material, non-public
information giving rise to a Grace Period (provided that in each notice the
Company will not disclose the content of such material, non-public information
to the Purchasers) and the date on which the Grace Period will begin, and
(ii) notify the Purchasers in writing of the date on which the Grace Period
ends; and, provided further, that the Grace Periods shall not exceed an
aggregate of ten (10) Trading Days during any three hundred sixty five (365) day
period and the first day of any Grace Period must be at least thirty (30) days
after the last day of any prior Grace Period (each, an “Allowable Grace
Period”). For purposes of determining the length of a Grace Period above, the
Grace Period shall begin on and include the date the Purchasers receive the
notice referred to in clause (i) and shall end on and include the later of the
date the Purchasers receive the notice referred to in clause (ii) and the date
referred to in such notice. The provisions of Section 11.6(g) hereof shall not
be applicable during the period of any Allowable Grace Period. Upon expiration
of the Grace Period, the Company shall again be bound by the first sentence of
Section 11.6(f) with respect to the information giving rise thereto unless such
material, non-public information is no longer applicable. Notwithstanding
anything to the contrary, the Company shall cause its transfer agent to deliver
unlegended shares of Common Stock to a transferee of any Purchaser in accordance
with the terms of this Agreement in connection with any sale of Registrable
Securities with respect to which a Purchaser has entered into a contract for
sale, and delivered a copy of the prospectus included as part of the applicable
Registration Statement (unless an exemption from such prospectus delivery
requirement exists), prior to the Purchaser’s receipt of the notice of a Grace
Period and for which the Purchaser has not yet settled.

11.7. Obligations of the Purchasers.

 

35



--------------------------------------------------------------------------------

(a) At least five (5) Business Days prior to the first anticipated filing date
of a Registration Statement, the Company shall notify each Purchaser in writing
of the information the Company requires from such Purchaser in order to have
that Purchaser’s Registrable Securities included in such Registration
Statement. It shall be a condition precedent to the obligations of the Company
to complete the registration pursuant to this Agreement with respect to the
Registrable Securities of a particular Purchaser that the Purchaser shall
furnish to the Company such information regarding itself, the Registrable
Securities held by it and the intended method of disposition of the Registrable
Securities held by it as shall be reasonably required to effect the
effectiveness of the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request.

(b) Each Purchaser, by its acceptance of the Registrable Securities, agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of any Registration Statement hereunder, unless
the Purchaser has notified the Company in writing of the Purchaser’s election to
exclude all of the Purchaser’s Registrable Securities from such Registration
Statement.

(c) Each Purchaser agrees that, upon receipt of any notice from the Company of
the happening of any event of the kind described in Section 11.6(g) or the first
sentence of 11.6(f), the Purchaser will immediately discontinue disposition of
Registrable Securities pursuant to any Registration Statement(s) covering such
Registrable Securities until the Purchaser’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 11.6(g) or the first
sentence of 11.6(f) or receipt of notice that no supplement or amendment is
required. Notwithstanding anything to the contrary, the Company shall cause its
transfer agent to deliver unlegended shares of Common Stock to a transferee of
the Purchaser in accordance with the terms of this Agreement in connection with
any sale of Registrable Securities with respect to which the Purchaser has
entered into a contract for sale prior to the Purchaser’s receipt of a notice
from the Company of the happening of any event of the kind described in
Section 11.6(g) or the first sentence of 11.6(f) and for which the Purchaser has
not yet settled.

(d) Each Purchaser covenants and agrees that it will comply with the prospectus
delivery requirements of the Securities Act as applicable to it or an exemption
therefrom in connection with sales of Registrable Securities pursuant to the
Registration Statement.

11.8. Expenses of Registration. All reasonable expenses, other than underwriting
discounts and commissions incurred in connection with registrations, filings or
qualifications pursuant to Section 11.5 and Section 11.6, including, without
limitation, all registration, listing and qualifications fees, printers and
accounting fees, and fees and disbursements of counsel for the Company, shall be
paid by the Company.

11.9. Reports under the Exchange Act. With a view to making available to the
Purchasers the benefits of Rule 144 promulgated under the Securities Act or any
other similar

 

36



--------------------------------------------------------------------------------

rule or regulation of the Commission that may at any time permit the Purchasers
to sell securities of the Company to the public without registration (“Rule
144”), the Company agrees to:

(a) make and keep public information available, as those terms are understood
and defined in Rule 144;

(b) file with the Commission in a timely manner all reports and other documents
required of the Company under the Exchange Act so long as the Company remains
subject to such requirements and the filing of such reports and other documents
is required for the applicable provisions of Rule 144; and

(c) furnish to the Purchasers so long as any Purchaser owns Registrable
Securities, promptly upon request, (i) a written statement by the Company, if
true, that it has complied with the reporting requirements of Rule 144, the
Securities Act and the Exchange Act, (ii) a copy of the most recent annual or
quarterly report of the Company and such other reports and documents so filed by
the Company and (iii) such other information as may be reasonably requested to
permit the Purchasers to sell such securities pursuant to Rule 144 without
registration.

11.10. Piggyback Rights. Whenever the Company proposes to register any of its
Common Stock or securities convertible into Common Stock, whether or not for its
own account, provided such offering shall be underwritten or placed by a
placement agent, the Company will give prompt written notice to the Purchasers
of its intention to effect such a registration (but in no event less than
fifteen (15) Business Days prior to the anticipated filing date) and will
include in such registration all Registrable Securities with respect to which
the Company has received written requests for inclusion therein within ten
(10) Business Days after the date of the Company’s notice (a “Piggyback
Registration“). Any Purchaser may withdraw its Registrable Securities from such
Piggyback Registration by giving written notice to the Company and the managing
underwriter, if any, on or before the fifth Business Day prior to the planned
effective date of such Piggyback Registration. The Company may terminate or
withdraw any registration under this Section 11.10 prior to the effectiveness of
such registration, whether or not the Purchaser has elected to include
Registrable Securities in such registration. If a Piggyback Registration relates
to an underwritten primary offering on behalf of the Company, and the managing
underwriters advise the Company that in their reasonable opinion the number of
securities requested to be included in such registration exceeds the number
which can be sold without adversely affecting the marketability of such offering
(including an adverse effect on the per share offering price), the Company will
include in such registration or prospectus only such number of securities that
in the reasonable opinion of such underwriters can be sold without adversely
affecting the marketability of the offering (including an adverse effect on the
per share offering price), provided, without the consent of the Purchaser, such
number so included shall equal at least 30% of such Purchaser’s Registrable
Securities.

11.11. Assignment of Registration Rights. The rights under this Section 11 shall
be automatically assignable by a Purchaser to any transferee of all or any
portion of the Purchaser’s Registrable Securities if: (i) the Purchaser agrees
in writing with the transferee or assignee to assign such rights and a copy of
such agreement is furnished to the Company within a reasonable time after such
assignment; (ii) the Company is, within a reasonable time after such

 

37



--------------------------------------------------------------------------------

transfer or assignment, furnished with written notice of (a) the name and
address of such transferee or assignee and (b) the securities with respect to
which such registration rights are being transferred or assigned;
(iii) immediately following such transfer or assignment the further disposition
of such securities by the transferee or assignee is restricted under the
Securities Act or applicable state securities laws; (iv) at or before the time
the Company receives the written notice contemplated by clause (ii) of this
sentence the transferee or assignee agrees in writing with the Company to be
bound by all of the provisions contained herein; and (v) such transfer shall
have been made in accordance with the applicable requirements of this Agreement.

11.12. Indemnification.

(a) Company Indemnification. The Company will indemnify each Purchaser who holds
Registrable Securities (if Registrable Securities held by such Purchaser are
included in the securities as to which such registration is being effected),
each of its officers and directors, partners, members and each person
controlling such Purchaser within the meaning of Section 15 of the Securities
Act, against all expenses, claims, losses, damages or liabilities (or actions in
respect thereof), including any of the foregoing incurred in settlement of any
litigation, commenced or threatened, arising out of or based on (A) any untrue
statement (or alleged untrue statement) of a material fact contained in any
Registration Statement, prospectus, offering circular or other document, or any
amendment or supplement thereto, incident to any such Registration Statement, or
based on any omission (or alleged omission) to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances in which they were made, not misleading, or (B) any
violation by the Company of the Securities Act, the Exchange Act, state
securities laws or any rule or regulation promulgated under such laws applicable
to the Company in connection with any such registration, and in each case, the
Company will reimburse each such Purchaser, each of its officers and directors,
partners, members and each person controlling such Purchaser, for any legal and
any other expenses reasonably incurred, as such expenses are incurred, in
connection with investigating, preparing or defending any such claim, loss,
damage, liability or action, provided that the Company will not be liable in any
such case to the extent that any such claim, loss, damage, liability or expense
arises out of or is based on (X) any untrue statement or omission or alleged
untrue statement or omission made in reliance upon and in conformity with
written information furnished to the Company by an instrument duly executed by
such Purchaser or controlling person, and stated to be specifically for use
therein, (Y) the use by a Purchaser of an outdated or defective prospectus after
the Company has notified such Purchaser in writing that the prospectus is
outdated or defective or (Z) a Purchaser’s (or any other indemnified person’s)
failure to send or give a copy of the prospectus or supplement (as then amended
or supplemented), if required, pursuant to Rule 172 under the Securities Act (or
any successor rule) to the Persons asserting an untrue statement or alleged
untrue statement or alleged untrue statement or omission or alleged omission at
or prior to the written confirmation of the sale of Registrable Securities to
such person if such statement or omission was corrected in such prospectus or
supplement; provided, further, that the indemnity agreement contained in this
Section 11.12(a) shall not apply to amounts paid in settlement of any such loss,
claim, damage, liability or action if such settlement is effected without the
consent of the Company (which consent shall not be unreasonably withheld).

 

38



--------------------------------------------------------------------------------

(b) Purchaser Indemnification. Each Purchaser holding Registrable Securities
will, if Registrable Securities held by such Purchaser are included in the
securities as to which such registration is being effected, severally and not
jointly, indemnify the Company, each of its directors and officers, other
holders of the Company’s securities covered by such Registration Statement, each
person who controls the Company within the meaning of Section 15 of the
Securities Act, and each such holder, each of its officers and directors and
each person controlling such holder within the meaning of Section 15 of the
Securities Act, against all claims, losses, damages and liabilities (or actions
in respect thereof) arising out of or based on: (A) any untrue statement (or
alleged untrue statement) of a material fact contained in any such Registration
Statement, prospectus, offering circular or other document, or any omission (or
alleged omission) to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, to the extent, and
only to the extent, that such untrue statement (or alleged untrue statement) or
omission (or alleged omission) is made in such Registration Statement,
prospectus, offering circular or other document in reliance upon and in
conformity with written information furnished to the Company by an instrument
duly executed by such Purchaser and stated to be specifically for use therein,
or (B) any violation by such Purchaser of the Securities Act, the Exchange Act,
state securities laws or any rule or regulation promulgated under such laws
applicable to such Purchaser, and in each case, such Purchaser will reimburse
the Company, each other holder, and directors, officers, persons, underwriters
or control persons of the Company and the other holders for any legal or any
other expenses reasonably incurred, as such expenses are incurred, in connection
with investigating or defending any such claim, loss, damage, liability or
action; provided, that the indemnity agreement contained in this Subsection
11.12(b) shall not apply to amounts paid in settlement of any such loss, claim,
damage, liability or action if such settlement is effected without the consent
of such indemnifying Purchaser (which consent shall not be unreasonably withheld
or delayed). The liability of any Purchaser for indemnification under this
Section 11.12(b) in its capacity as a seller of Registrable Securities shall not
exceed the amount of net proceeds to such Purchaser of the securities sold in
any such registration.

(c) Notice and Procedure. Each party entitled to indemnification under this
Section 11.12 (the “Indemnified Party”) shall give written notice to the party
required to provide indemnification (the “Indemnifying Party”) promptly after
such Indemnified Party has actual knowledge of any claim as to which indemnity
may be sought, and shall permit the Indemnifying Party to assume the defense of
any such claim or any litigation resulting therefrom, provided that counsel for
the Indemnifying Party, who shall conduct the defense of such claim or
litigation, shall be approved by the Indemnified Party (whose approval shall not
unreasonably be withheld), and the Indemnified Party may participate in such
defense at such party’s expense, and provided further that the failure of any
Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations under this Agreement unless the failure to
give such notice is materially prejudicial to an Indemnifying Party’s ability to
defend such action and provided further, that the Indemnifying Party shall not
assume the defense for matters as to which there is a conflict of interest or
there are separate and different defenses. No Indemnifying Party, in the defense
of any such claim or litigation,

 

39



--------------------------------------------------------------------------------

shall, except with the consent of each Indemnified Party (whose consent shall
not be unreasonably withheld), consent to entry of any judgment or enter into
any settlement which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such Indemnified Party of a release from
all liability in respect to such claim or litigation.

(d) Contribution. If the indemnification provided for in this Section 11.12 is
held by a court of competent jurisdiction to be unavailable to an Indemnified
Party with respect to any losses, claims, damages or liabilities referred to
herein, the Indemnifying Party, in lieu of indemnifying such Indemnified Party
thereunder, shall to the extent permitted by applicable law contribute to the
amount paid or payable by such Indemnified Party as a result of such loss,
claim, damage or liability in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party on the one hand and of the Indemnified
Party on the other in connection with the untrue statement or omission that
resulted in such loss, claim, damage or liability, as well as any other relevant
equitable considerations. The relative fault of the Indemnifying Party and of
the Indemnified Party shall be determined by a court of law by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission to state a material fact relates to information supplied by
the Indemnifying Party or by the Indemnified Party and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission; provided, that in no event shall any contribution by
a Purchaser hereunder exceed the proceeds from the offering received by such
Purchaser. The amount paid or payable by a party as a result of any loss, claim,
damage or liability shall be deemed to include, subject to the limitations set
forth in this Agreement, any reasonable attorneys’ or other reasonable fees or
expenses incurred by such party in connection with any proceeding to the extent
such party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section 11.12 was available to such party
in accordance with its terms.

(e) Survival. The obligations of the Company and the Purchasers under this
Section 11.12 shall survive completion of any offering of Registrable Securities
in a Registration Statement and the termination of this Agreement. The indemnity
and contribution agreements contained in this Section 11.12 are in addition to
any liability that the Indemnifying Parties may have to the Indemnified Parties
and are not in diminution or limitation of other remedies or causes of action
that the parties may have under the Transaction Documents.

12. Definitions. Unless the context otherwise requires, the terms defined in
this Section 12 shall have the meanings specified for all purposes of this
Agreement.

Except as otherwise expressly provided, all accounting terms used in this
Agreement, whether or not defined in this Section 12, shall be construed in
accordance with GAAP. If the Company has one or more Subsidiaries, such
accounting terms shall be determined on a consolidated basis for the Company and
each of its Subsidiaries, and the financial statements and other financial
information to be furnished by the Company pursuant to this Agreement shall be

 

40



--------------------------------------------------------------------------------

consolidated and presented with consolidating financial statements of the
Company and each of its Subsidiaries.

“2002 Stock Incentive Plan” has the meaning assigned to it in Section 5.1(a)
hereof.

“2007 Equity Incentive Plan” has the meaning assigned to it in Section 5.1(a)
hereof.

“Additional Notes” has the meaning assigned to it in Section 3.2 hereof.

“Affiliate” shall have the meaning ascribed to such term in Rule 12b-2 of the
General Rules and Regulations under the Exchange Act.

“Agreement” has the meaning assigned to it in the introductory paragraph hereof.

“Allowable Grace Period” has the meaning assigned to it in Section 11.6 hereof.

“Applicable Law” has the meaning assigned to it in Section 5.18 hereof.

“Authorizations” has the meaning assigned to it in Section 5.18 hereof.

“Board of Directors” has the meaning assigned to it in Section 5.1(a) hereof.

“Business Day” has the meaning assigned to it in Section 6.5 hereof.

“Charter Documents” has the meaning assigned to it in Section 5.8 hereof.

“Closing” has the meaning assigned to it in Section 3.1 hereof.

“Closing Date” has the meaning assigned to it in Section 3.2 hereof.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commission” means the Securities and Exchange Commission.

“Commitment Amount” has the meaning assigned to it in the recitals hereof.

“Common Stock” has the meaning assigned to it in the recitals hereof.

“Company” has the meaning assigned to it in the introductory paragraph.

“Company Intellectual Property” has the meaning assigned to it in
Section 5.21(a) hereof.

“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that

 

41



--------------------------------------------------------------------------------

such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

“Control Agreement” has the meaning assigned to it in the Security Agreement.

“Conversion Shares” has the meaning assigned to it in the recitals hereof.

“Disclosure Schedule” has the meaning assigned to it in Section 5 hereof.

“Domain Names” has the meaning assigned to it in Section 5.21(c) hereof.

“DTC” has the meaning assigned to it in Section 9.2 hereof.

“Effective Date” means the date the Registration Statement pursuant to
Section 11 has been declared effective by the Commission.

“Effectiveness Deadline” has the meaning assigned to it in Section 11.1 hereof.

“Effectiveness Failure” has the meaning assigned to it in Section 11.5 hereof.

“Employee Benefit Plan” has the meaning assigned to it in Section 5.17(b)
hereof.

“Encumbrances” has the meaning assigned to it in Section 5.2 hereof.

“Environmental Laws” has the meaning assigned to it in Section 5.20(b) hereof.

“ERISA” has the meaning assigned to it in Section 5.17(a) hereof.

“Employee Benefit Plan” has the meaning assigned to it in Section 5.17(b)
hereof.

“ESPP” has the meaning assigned to it in Section 5.1 hereof.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
Company employees, officers, directors or consultants pursuant to any stock or
option plan duly adopted by a majority of the non-employee members of the Board
of Directors of the Company, (b) the Notes that may be issued pursuant to the
Transaction Documents and any securities upon the exchange or conversion of the
Notes (including the Conversion Shares, the Additional Notes and Notes issued on
payment of PIK Interest) and/or other securities exercisable or exchangeable for
or convertible into shares of Common Stock issued and outstanding on the date of
this Agreement, or (c) securities issued pursuant to acquisitions or strategic
transactions approved by a majority of the disinterested directors, but shall
not include a transaction to an entity whose primary business is investing in
securities.

“Exercise Period” has the meaning assigned to it in Section 10.3 hereof.

“FDA” has the meaning assigned to it in Section 5.18 hereof.

 

42



--------------------------------------------------------------------------------

“FFDCA” has the meaning assigned to it in Section 5.18 hereof.

“Filing Deadline” has the meaning assigned to it in Section 11.1 hereof.

“Filing Failure” has the meaning assigned to it in Section 11.5 hereof.

“FINRA” means the Financial Industry Regulatory Authority.

“Follow-on Offering” has the meaning assigned to it in Section 6.15 hereof.

“GAAP” means U.S. generally accepted accounting principles consistently applied.

“Grace Period” has the meaning assigned to it in Section 11.6(q) hereof.

“Governmental Entity” means any national, federal, state, municipal, local,
territorial, foreign or other government or any department, commission, board,
bureau, agency, regulatory authority or instrumentality thereof, or any court,
judicial, administrative or arbitral body or public or private tribunal.

“Hazardous Material” has the meaning assigned to it in Section 5.20(b) hereof.

“Increase Deadline” has the meaning assigned to it in Section 6.12 hereof.

“Indebtedness” has the meaning assigned in the Notes.

“Initial Closing” has the meaning assigned to it in Section 3.1 hereof.

“Initial Closing Date” has the meaning assigned to it in Section 3.1 hereof.

“Inspectors” has the meaning assigned to it in Section 11.6(i).

“Intellectual Property” has the meaning assigned to it in Section 5.21(a)
hereof.

“Interest Share Calculation” shall have the meaning assigned to it in the
definition of Required Registration Amount hereof.

“IP Summary” has the meaning assigned to it in Section 5.21(b) hereof.

“Issuance Notice” has the meaning assigned to it in Section 10.2 hereof.

“Key Employee” means each of the Company’s executive officers.

“Knowledge” by a Person of a particular fact or other matter means the
following: (a) if the Person is an individual, that such individual is actually
aware or reasonably should be aware, after due inquiry, by virtue of such
person’s office, of such fact or other matter; and (b) if the Person is an
Entity, any executive officer of such Person is actually aware or reasonably
should be aware, after due inquiry, of such fact or other matter.

 

43



--------------------------------------------------------------------------------

“Legal Counsel” has the meaning assigned to it in Section 11.2

“Maintenance Failure” has the meaning assigned to it in Section 11.5 hereof.

“Material Adverse Effect” means any (i) adverse effect on the issuance or
validity of the Securities or the transactions contemplated hereby or on the
ability of the Company to perform its obligations under this Agreement or the
other Transaction Documents, or (ii) material adverse effect on the condition
(financial or otherwise), prospects, properties, assets, liabilities, business
or operations of the Company.

“Material Contract” means all written and oral contracts, agreements, deeds,
mortgages, leases, subleases, licenses, instruments, notes, commitments,
commissions, undertakings, arrangements and understandings (i) which by their
terms involve, or would reasonably be expected to involve, aggregate payments by
or to the Company during any twelve month period in excess of $50,000, (ii) the
breach of which by the Company would reasonably be expected to have a Material
Adverse Effect, (iii) which are required to be filed as exhibits by the Company
with the Commission pursuant to Items 601(b)(2), 601(b)(4) or 601(b)(10) of
Regulation S-K promulgated by the Commission or (iv) the License Agreement with
Sanofi-Aventis, dated March 19, 1992.

“Material Permits” has the meaning assigned to it in Section 5.28 hereof.

“New Securities” has the meaning assigned to it in Section 10.1 hereof.

“Non-Qualified Stock Plan” has the meaning assigned to it in Section 5.1(a)
hereof.

“Note Purchase Price” has the meaning assigned to it in Section 2 hereof.

“Notes” has the meaning assigned to it in the recitals hereof.

“OUM” has the meaning assigned to it in Section 5.34 hereof.

“Person” means and includes all natural persons, corporations, business trusts,
associations, companies, partnerships, joint ventures, limited liability
companies and other entities and governments and agencies and political
subdivisions.

“Permitted Indebtedness” has the meaning assigned in the Notes.

“Permitted Liens” has the meaning assigned in the Notes.

“Piggyback Registration” has the meaning assigned to it in Section 11.10 hereof.

“Preemptive Portion” has the meaning assigned to it in Section 10.1 hereof.

“Preferred Stock” has the meaning assigned to it in Section 5.1(a) hereof.

“Preferred Shareholders Rights Agreement” has the meaning assigned to it in
Section 5.1(a) hereof.

 

44



--------------------------------------------------------------------------------

“Pro Rata Interest” means the relative interests of the Purchasers, as set forth
on Schedule I attached hereto.

“Purchaser” has the meaning assigned to it in the introductory paragraph of this
Agreement and shall include any Affiliates of the Purchaser.

“Records” has the meaning assigned to it in Section 11.6(i).

“Registrable Securities” has the meaning assigned to it in Section 11.1 hereof.

“Registration Delay Payments” has the meaning assigned to it in Section 11.5
hereof.

“Registration Period” has the meaning assigned to it in Section 11.6(a).

“Registration Statement” means a registration statement or registration
statements of the Company filed under the Securities Act pursuant to Section 11
hereof.

“Regulation D” has the meaning assigned to it in the recitals hereof.

“Reporting Period” has the meaning assigned to it in Section 6.3 hereof.

“Required Registration Amount” for the Registration Statement pursuant to
Section 11 means, solely for the purposes of calculating the number of shares of
Common Stock covering the Registrable Securities on the Registration Statement,
the sum of (i) the aggregate of the maximum number of Conversion Shares issued
and issuable pursuant to the Notes (including, for the avoidance of doubt, the
Notes issued at the Initial Closing, plus the full amount of the Additional
Notes potentially issuable hereunder), and (ii) the aggregate of the maximum
number of Conversion Shares issued and issuable pursuant to Notes that may be
issued in satisfaction of PIK Interest, in each case at the then applicable
Conversion Price as of the Trading Day (as defined in the Notes) immediately
preceding the applicable date of determination, all subject to adjustment in
accordance with Section 11.4 (without regard to any limitations on conversion of
the Notes).

“Rule 144” has the meaning assigned to it in Section 11.9 hereof.

“SEC Reports” has the meaning assigned to it in Section 5.13(a) hereof.

“Securities” has the meaning assigned to it in Section 1 hereof.

“Securities Act” has the meaning assigned to it in the recitals hereof.

“Security Agreement” has the meaning assigned to in Section 1 hereof.

“Subsequent Closing” has the meaning assigned to it in Section 3.2 hereof.

“Subsequent Closing Date” has the meaning assigned to it in Section 3.2 hereof.

 

45



--------------------------------------------------------------------------------

“Subsidiary” means any corporation, association trust, limited liability
company, partnership, joint venture or other business association or entity
(i) at least 50% of the outstanding voting securities of which are at the time
owned or controlled directly or indirectly by the Company or (ii) with respect
to which the Company possesses, directly or indirectly, the power to direct or
cause the direction of the affairs or management of such Person.

“Test Trading Day” has the meaning assigned to it in Section 11.4 hereof.

“Total Notes Purchase Price” shall mean $4,500,000.

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the American
Stock Exchange, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market, the New York Stock Exchange or the OTC Markets Group Inc.

“Transaction Documents” means this Agreement, the Note(s) and the Security
Agreement.

13. Enforcement.

13.1. Cumulative Remedies. None of the rights, powers or remedies conferred upon
the Purchasers on the one hand or the Company on the other hand shall be
mutually exclusive, and each such right, power or remedy shall be cumulative and
in addition to every other right, power or remedy, whether conferred by this
Agreement, any of the other Transaction Documents or now or hereafter available
at law, in equity, by statute or otherwise.

13.2. No Implied Waiver. Except as expressly provided in this Agreement, no
course of dealing between the Company and the Purchasers or any other holder of
shares of Common Stock and no delay in exercising any such right, power or
remedy conferred hereby or by any of the other Transaction Documents or now or
hereafter existing at law in equity, by statute or otherwise, shall operate as a
waiver of, or otherwise prejudice, any such right, power or remedy.

14. Confidentiality. Except as otherwise agreed in writing by the Company, each
Purchaser agrees that it will use reasonable care to keep confidential and not
disclose, divulge, or use for any purpose (other than to monitor its investment
in the Company) any confidential information obtained from the Company pursuant
to the terms of the Transaction Documents (including notice of the Company’s
intention to file a registration statement), unless such confidential
information (a) is known or becomes known to the public in general (other than
as a result of a breach of this Section 14 by the Purchaser), (b) is or has been
independently developed or conceived by the Purchaser without use of the
Company’s confidential information, (c) is or has been made known or disclosed
to the Purchaser by a third party without knowledge by the Purchaser of any
obligation of confidentiality such third party owes to the Company with respect
to the information or (d) was known to the Purchaser prior to disclosure to the
Purchaser by the Company; provided, however, that the Purchaser may disclose
confidential information (i) to its attorneys, accountants, consultants, and
other professionals to the extent necessary to obtain their services in
connection with monitoring its investment in the Company provided that the
Purchaser informs such person that such information is confidential and directs
such person to

 

46



--------------------------------------------------------------------------------

maintain the confidentiality of such information; (ii) to any prospective
purchaser of any Securities from the Purchaser, if such prospective purchaser
agrees to be bound by the provisions of this Section 14; (iii) to any Affiliate,
partner, member, stockholder or advisor of the Purchaser in the ordinary course
of business, provided that the Purchaser informs such person that such
information is confidential and directs such person to maintain the
confidentiality of such information; or (iv) as may otherwise be required by
law, provided that the Purchaser promptly notifies the Company of such
disclosure and, if requested by the Company, reasonably cooperates with the
Company at the Company’s sole expense to minimize the extent of any such
required disclosure. Notwithstanding anything to the contrary herein, the
confidentiality obligations of this Section 14 shall survive the termination of
this Agreement.

15. Miscellaneous.

15.1. Waivers and Amendments. Upon the approval of the Company and the written
consent of the Required Holders, the obligations of the Company and the rights
of the Purchasers under this Agreement may be waived (either generally or in a
particular instance, either retroactively or prospectively and either for a
specified period of time or indefinitely). Neither this Agreement, nor any
provision hereof, maybe changed, waived, discharged or terminated orally or by
course of dealing, but only by an instrument in writing executed by the Company
and the Required Holders.

15.2. Notices. All notices, requests, consents, and other communications under
this Agreement shall be in writing and shall be deemed delivered (a) when
delivered, if delivered personally, (b) four business days after being sent by
registered or certified mail, return receipt requested, postage prepaid; (c) one
business day after being sent via a reputable nationwide overnight courier
service guaranteeing next business day delivery, or (d) when receipt is
acknowledged, in the case of facsimile, in each case to the intended recipient
as set forth below, with respect to the Company, and to the addresses set forth
on Schedule I with respect to the Purchasers.

If to the Company:

A.P. Pharma, Inc.

123 Saginaw Drive

Redwood City, CA 94063

Attention: John Whelan

Facsimile No.: (650) 365-6490

with a copy to:

Latham & Watkins LLP

140 Scott Drive

Menlo Park, California 94025

Attention: Alan C. Mendelson, Esq.

Facsimile No.: (650) 463-2600

or at such other address as the Company or each Purchaser each may specify by
written notice to the other parties hereto in accordance with this Section 15.2.

 

47



--------------------------------------------------------------------------------

15.3. Indemnification. The Company shall indemnify, save and hold harmless each
Purchaser and its directors, officers, employees, partners, representatives and
agents from and against (and shall promptly reimburse such indemnified persons
for) any and all liability, loss, cost, damage, reasonable attorneys’ and
accountants’ fees and expenses, court costs and all other out-of-pocket expenses
incurred in connection with or arising from claims, actions, suits, proceedings
or similar claims by any Person or entity (other than such Purchaser) associated
or relating to the execution, delivery and performance of this Agreement, any of
the other Transaction Documents or the transactions contemplated hereby or
thereby or the exercise by the Purchaser of its rights thereunder. This
indemnification provision shall be in addition to the rights of each Purchaser
to bring an action against the Company for breach of any term of this Agreement
or the other Transaction Documents.

15.4. No Waivers. No failure or delay by any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.

15.5. Successors and Assigns. All the terms and provisions of this Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective parties hereto, the successors and permitted assigns of each
Purchaser and the successors of the Company, whether so expressed or not. None
of the parties hereto may assign its rights or obligations hereof without the
prior written consent of the Company, except that a Purchaser may, without the
prior consent of the Company, assign its rights to purchase the Securities
hereunder to any of its Affiliates (provided such Affiliate agrees to be bound
by the terms of this Agreement and makes the same representations and warranties
set forth in Section 4 hereof). This Agreement shall not inure to the benefit of
or be enforceable by any other Person.

15.6. Headings. The headings of the Sections and paragraphs of this Agreement
have been inserted for convenience of reference only and do not constitute a
part of this Agreement.

15.7. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California without regard to its
conflict of law principles.

15.8. Jurisdiction. Any suit, action or proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement or the transactions contemplated hereby shall be brought in any
federal or state court located in the City and County of San Diego, California,
and each of the parties hereby consents to the jurisdiction of such courts (and
of the appropriate appellate courts therefrom) in any such suit, action or
proceeding and irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding in any such court or that any such suit, action
or proceeding which is brought in any such court has been brought in an
inconvenient forum. Process in any such suit, action or proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any

 

48



--------------------------------------------------------------------------------

such court. Without limiting the foregoing, each party agrees that service of
process on such party as provided in Section 15.2 shall be deemed effective
service of process on such party.

15.9. Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH
CANNOT BE WAIVED, THE PURCHASERS AND THE COMPANY HEREBY WAIVE AND COVENANT THAT
NEITHER THE COMPANY NOR THE PURCHASERS WILL ASSERT, ANY RIGHT TO TRIAL BY JURY
ON ANY ISSUE IN ANY PROCEEDING, WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE, IN
RESPECT OF ANY ISSUE, CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS AGREEMENT, ANY OTHER AGREEMENT OR THE SUBJECT MATTER HEREOF OR
THEREOF OR IN ANY WAY CONNECTED WITH, RELATED OR INCIDENTAL TO THE DEALINGS OF
THE PURCHASER AND THE COMPANY HEREUNDER OR THEREUNDER, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING AND WHETHER IN TORT OR CONTRACT OR OTHERWISE. The
Company acknowledges that it has been informed by the Purchasers that the
provisions of this Section 15.9 constitute a material inducement upon which the
Purchaser are relying and will rely in entering into this Agreement. The
Purchaser or the Company may file an original counterpart or a copy of this
Section 15.9 with any court as written evidence of the consent of the Purchaser
and the Company to the waiver of the right to trial by jury.

15.10. Counterparts; Effectiveness. This Agreement may be executed in any number
of counterparts and by different parties hereto in separate counterparts, with
the same effect as if all parties had signed the same document. All such
counterparts (including counterparts delivered by facsimile or other electronic
format) shall be deemed an original, shall be construed together and shall
constitute one and the same instrument. This Agreement shall become effective
when each party hereto shall have received counterparts hereof signed by all of
the other parties hereto.

15.11. Entire Agreement. The Transaction Documents contain the entire agreement
among the parties hereto with respect to the subject matter hereof and thereof
and such agreements supersede and replace all other prior agreements, written or
oral, among the parties hereto with respect to the subject matter hereof and
thereof.

15.12. Severability. If any provision of this Agreement shall be found by any
court of competent jurisdiction to be invalid or unenforceable, the parties
hereby waive such provision to the extent that it is found to be invalid or
unenforceable. Such provision shall, to the maximum extent allowable by law, be
modified by such court so that it becomes enforceable, and, as modified, shall
be enforced as any other provision hereof, all the other provisions hereof
continuing in full force and effect.

[Signature Pages Follow.]

 

49



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed as of the day and year first written above.

 

THE COMPANY A.P. PHARMA, INC. By:  

/s/ John Whelan

  Name: John Whelan   Title:   Chief Executive Officer

[Company Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed as of the day and year first written above.

 

THE PURCHASERS TANG CAPITAL PARTNERS, LP By:   Tang Capital Management, LLC,  
its general partner By:  

/s Kevin Tang

  Name: Kevin C. Tang   Title:   Managing Director

[Purchaser Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

BAKER BROS. INVESTMENTS II, L.P. By:   Baker Bros. Capital, L.P.,   its general
partner By:   Baker Bros. Capital (GP), LLC,   its general partner By:  

/s/ Felix Baker

  Name: Felix Baker   Title: Managing Member BAKER BROTHERS LIFE SCIENCES, L.P.
By:   Baker Brothers Life Sciences Capital, L.P.,   its general partner By:  
Baker Brothers Life Sciences Capital (GP), LLC, its general partner By:  

/s/ Felix Baker

  Name: Felix Baker   Title: Managing Member 14159, L.P. By:   14159 Capital,
L.P., its general partner By:   14159 Capital (GP), LLC, its general partner By:
 

/s/ Felix Baker

  Name: Felix Baker   Title: Managing Member

[Purchaser Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF SENIOR SECURED CONVERTIBLE NOTE DUE 2021



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SECURITY AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE I

 

Name

  

Address

   Initial Closing
Investment Amount      Pro Rata Interest   Tang Capital Partners, LP   

Tang Capital Partners, LP

c/o Tang Capital Management, LLC

4401 Eastgate Mall

San Diego, California 92121

   $ 1,200,000         80 %  Baker Bros. Investments II, L.P   

Baker Bros. Investments II, L.P

c/o Baker Brothers Investments

667 Madison Avenue, 21st Floor

New York, NY 10065-8029

   $ 300         0.02 %  Baker Brothers Life Sciences, L.P.   

Baker Brothers Life Sciences, L.P.

c/o Baker Brothers Investments

667 Madison Avenue, 21st Floor

New York, NY 10065-8029

   $ 294,300         19.62 %  14159, L.P.   

14159, L.P.

c/o Baker Brothers Investments

667 Madison Avenue, 21st Floor

New York, NY 10065-8029

   $ 5,400         0.36 % 